J-A10001-15


                             2015 Pa. Super. 141

K.T. AND M.R.T.                               IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellants

                   v.

L.S. F/K/A L.R.

                        Appellee                   No. 2072 MDA 2014


              Appeal from the Order Entered November 6, 2014
                In the Court of Common Pleas of York County
                 Civil Division at No(s): 2013-FC-001604-03


BEFORE: GANTMAN, P.J., MUNDY, J., and JENKINS, J.

OPINION BY GANTMAN, P.J.:                            FILED JUNE 17, 2015

     Appellants, K.T. (“Paternal Grandmother”) and M.R.T. (“Paternal

Grandfather”) (collectively, “Paternal Grandparents”), appeal from the order

entered in the York County Court of Common Pleas, which denied their

request for partial physical custody of their minor grandchildren, K.A.T.

(born in September 2007) and K.W.R. (born in March 2009) (“Children”), in

this custody action. We reverse and remand for further proceedings.

     The certified record indicates the relevant facts and procedural history

of this case as follows.    Appellee, L.S. f/k/a L.R. (“Mother”), and D.T.

(“Father”) are the natural parents of Children. Mother gave birth to K.A.T.

while she was in high school and living with her mother (“Maternal

Grandmother”). Maternal Grandmother would not permit Father to live with

Mother because they were unmarried, so Mother moved in with Father in
J-A10001-15


Paternal Grandmother’s home              in December 2007, when K.A.T. was

approximately two months old.1 Mother and Father did not marry, but they

maintained a relationship until early 2009. In January 2009, when Mother

was pregnant with their second child, K.W.R., Mother and Father separated

and Mother moved with K.A.T. out of Paternal Grandmother and W.B.’s

home.2 At that time, Mother moved in with a co-worker for several months.

       Beginning in January or February 2009, Mother and Father split

custody of K.A.T.       During Father’s periods of physical custody, Children

resided with Father in Paternal Grandmother and W.B.’s home. Mother gave

birth to K.W.R. in March 2009.                 Mother and Father subsequently split

custody of K.W.R. as well. In April 2009, Mother met D.S. In May 2010,

Mother married D.S. (“Mother’s Husband”) in Hawaii; Father and Mother

agreed Father would take custody of Children while Mother was in Hawaii to

marry. In the summer of 2010, Father anticipated imminent deployment to

Iraq. Based on his expected deployment, Father agreed Mother could take


____________________________________________


1
  Paternal Grandparents were divorced in 1998. When Mother and K.A.T.
moved in with Paternal Grandmother, Paternal Grandmother was living in
Erie County with her long-term significant other, W.B., with whom she still
resides. Paternal Grandfather also lives in Erie County with his significant
other, D.D.
2
  The parties dispute whether Mother moved out of Paternal Grandmother
and W.B.’s home in December 2008 or January 2009. When Mother moved
out, Father was away in basic training for the United States Army since
September 2008.



                                           -2-
J-A10001-15


Children to live in Hawaii with Mother’s Husband.3 Mother and Father agreed

Father would have custody of Children during the summer months and

holidays, and that Father could communicate with Children via phone calls

and social media.        Around August 2010, Mother and Mother’s Husband

moved with Children to Hawaii. Mother obtained a new telephone number,

but she did not disclose her new phone number to any of Father’s family

members, including Paternal Grandparents, and limited Children’s telephone

communication only to Father. After Mother had already moved to Hawaii

with Children, Father learned his anticipated deployment would not occur,

but he continued to permit Mother to live with Children in Hawaii. Mother

and Father agreed that if Mother moved back to Erie County, they would

again split physical custody of Children on an equal basis.

        In November 2011, Mother and Mother’s Husband returned from

Hawaii with Children and moved to Clymer, New York.4 The parties dispute

whether Mother told Father she had moved back from Hawaii with Children.

In August 2012, Mother and Children moved with Mother’s Husband to

Wisconsin. Mother obtained a new phone number upon moving, which she

did not give to Father or Paternal Grandparents.      On February 17, 2013,

while Mother and Children were still living in Wisconsin with Mother’s
____________________________________________


3
    Mother’s Husband was in the Army and stationed in Hawaii at that time.
4
  Clymer, New York is approximately eight miles away from Corry,
Pennsylvania (where Paternal Grandmother and W.B. live in Erie County).



                                           -3-
J-A10001-15


Husband, Father died in an automobile accident.       Mother and Children did

not attend Father’s funeral.          Around March 2013, Mother and Mother’s

Husband moved with Children to York County, Pennsylvania, where they

currently reside.

        On September 6, 2013, Paternal Grandparents filed a joint petition in

York County seeking partial physical custody of Children.5         At the time

Paternal Grandparents filed their petition, Mother had denied them any

access whatsoever to Children. By order dated October 4, 2013 and entered

October 7, 2013, the court issued an interim custody order granting sole

legal and primary physical custody of Children to Mother. The court awarded

Paternal Grandparents the following periods of partial physical custody,

beginning with a “phase-in” schedule:6 (1) Friday, September 27, 2013,

from 5:30-7:30 p.m., in York County, with Mother present; (2) Saturday,

September 28, 2013, from 9:30 a.m. until 12:00 p.m., in York County, with

Mother present; (3) December 27-29, 2013, at Paternal Grandmother’s

home in Erie County, phasing out Mother’s presence during the scheduled

visits; and (4) two weekends between January 1, 2014 and June 1, 2014, in
____________________________________________


5
  Paternal Grandparents previously filed a joint petition for partial custody in
Erie County but withdrew that petition to refile in York County. Paternal
Grandparents have standing to seek partial custody pursuant to 23 Pa.C.S.A.
§ 5325(1) (stating where parent of child is deceased, parent or grandparent
of deceased parent may file action of partial physical custody or supervised
physical custody).
6
    The parties live approximately 5½ hours away.



                                           -4-
J-A10001-15


York County.       The interim custody order provided the following regular

schedule of partial physical custody thereafter: (1) three weeks over the

summer (one week in June, July, and August) in the summer of 2014 and

each following summer; (2) two weekends each in the fall and spring to

occur in York County; (3) four overnight periods during Children’s Christmas

break, between December 27th through December 31st each year; and (4)

any other times agreed to by the parties.          The interim custody order also

included a provision for Skype communication between Children and

Paternal Grandparents to occur each Sunday at 7:00 p.m., beginning on

October 6, 2013.

       After Paternal Grandparents commenced their custody action, Mother’s

Husband started proceedings to adopt Children. The court initially granted

the adoption, but Paternal Grandparents intervened on or around November

4, 2013, when they learned of the proceedings.              Because Mother and

Mother’s Husband failed to notify Paternal Grandparents about the adoption

proceedings, the court vacated the adoption decree.7

       The court held a custody trial on February 10, 2014. At the start of

trial, the court announced it was the first custody trial the court had presided

over in approximately five years.         The court expressed dissatisfaction with


____________________________________________


7
  At the time of trial, Mother’s Husband testified he planned to re-commence
the adoption proceedings once the custody proceedings were resolved.



                                           -5-
J-A10001-15


the legislature’s enactment of the Custody Act since the court had last

presided over a custody trial. The court stated:

           Frankly, I’m not sure how I want to do this. But since this
           is the first custody trial that I have to sit on—fortunately,
           the other cases assigned to me have been resolved by
           agreements.

           That being so, I think it fair to counsel to advise them that
           I did sit and try and figure out when the last custody trial I
           had and I think it was about five years ago having other
           assignments in the interim.

           And during that period of time, the legislature enacted a
           big comprehensive custody act, bunch of stuff that they
           did. They determined that they needed to help the courts
           in deciding these cases by telling them what factors they
           have to consider in determining what the best interest of
           the child or children is.

           Honestly, I’ve taken a look at the statute. I have personal
           reservations as to whether the legislature can tell me how
           to make a decision. But I’m told that’s the way we do it.

           So counsel should be on the         alert that I haven’t studied
           these things. I haven’t gone        and looked and figured out
           whatever. So touch base on          those things that you think
           are important to decide what        is in the best interest[s] of
           these children.

(N.T. Trial, 2/10/14, at 11-12; R.R. at 9a).

        Paternal Grandmother testified, inter alia, as follows.8 Mother moved

into her home when K.A.T. was approximately two months old.                    Paternal

Grandmother and Mother had a nice relationship while Mother lived with her

and W.B. During this time, Mother wrote Paternal Grandmother and W.B. a
____________________________________________


8
    (See id. at 14-74; R.R. at 10a-40a.)



                                           -6-
J-A10001-15


“thank you” card expressing gratitude for their kindness and generosity, as

well as a Valentine’s Day card.9 Mother also wrote Paternal Grandmother a

“get well” card after Paternal Grandmother had surgery.        On February 7,

2008, Mother executed an “authorization for treatment of a minor” form,

which gave Paternal Grandmother and W.B. authority to accompany K.A.T.

to doctor’s appointments and to consent to K.A.T.’s medical examinations

and/or treatment.

        Mother moved out in January 2009.        When Mother and Father split

custody of Children, Father was living with Paternal Grandmother, so

____________________________________________


9
    The “thank you” card states:

           I wanted to find a thank you card filled with all the words
           that I feel. But then I found this card & knew it was
           perfect [because] it’s in this card that I can write down my
           own feelings with all of my own words.

           [Paternal Grandmother and W.B.,]

           Everything you guys do and have done for me (& [K.A.T.])
           is so appreciated. I hope that eventually I can help you
           the way that you’ve helped me. You’ve dealt with my
           bullshit and helped me on my feet—and for that I’m truly
           grateful. I’ve never met two other people who are so
           willing to help others. You’ve given me so much & much of
           that isn’t what money can buy. You’ve taught me lessons
           that I won’t forget & shown me love that I will always
           remember. I thank you both for all that you do. Thank
           you for everything.

           [Mother].

(Paternal Grandparents’ Exhibit 3).



                                           -7-
J-A10001-15


Children stayed at Paternal Grandmother and W.B.’s home during Father’s

periods of physical custody. Paternal Grandmother testified Mother refused

to let Paternal Grandparents communicate with Children when they lived in

Hawaii. Paternal Grandmother explained Mother threatened Father while in

Hawaii that if Father disclosed Mother’s phone number to Paternal

Grandparents, or allowed anyone else on the phone line during Father’s

phone calls with Children, that Mother would disconnect the call.            Mother

also “un-friended” Paternal Grandmother on Facebook.

        Paternal Grandmother testified that Mother failed to tell Father when

she moved from Hawaii to Clymer, New York.               In February 2012, Father

learned that Mother was in Clymer, and when Father confronted Mother

about moving from Hawaii, Mother claimed she was back in town for a short

time on vacation.      Paternal Grandmother explained Mother agreed Father

could    visit   Children   once   during    this   “vacation”   period.    Paternal

Grandmother testified that Father visited Children again in July 2012, when

Father discovered through Maternal Grandmother that Mother was still living

with Children in Clymer. In August 2012, Father returned to Clymer to visit

Children again, but Mother had already moved away.

        Following   Father’s   sudden       death   in   February   2013,   Paternal

Grandmother hired a private investigator to locate Mother and Children.

When the private investigator discovered Mother had an address in

Wisconsin, Paternal Grandmother hired a second private investigator in


                                        -8-
J-A10001-15


Wisconsin. Ultimately, Paternal Grandmother located Mother and Children in

York County, Pennsylvania.      Upon finding Mother and Children, Paternal

Grandparents served Mother with the custody complaint.

        Paternal Grandmother testified that Mother was uncooperative with the

terms of the interim custody order. With respect to the court-ordered Skype

conversations, Paternal Grandmother said Mother claimed her camera was

broken, so Paternal Grandparents could not actually see Children during the

calls. Paternal Grandmother’s son, S.T. (“Children’s Uncle”), offered to fix

Mother’s camera free-of-charge, but Mother refused the offer.        Paternal

Grandmother testified that if she called Mother to speak with Children

outside of the court-ordered Skype timeframe, Mother would not answer the

phone or she would state it was not a good time or tell Paternal

Grandmother to wait until the court-ordered timeframe to speak with

Children.

        Paternal Grandmother testified that Paternal Grandparents’ first visit

with Children under the interim custody order was a success. The visit took

place at an arcade, and Children recognized Paternal Grandparents right

away.     Paternal Grandmother also spoke highly of Paternal Grandparents’

visit with Children over the Christmas holiday. Paternal Grandmother had a

Christmas party at her home with Children’s extended family.         Paternal

Grandparents, their significant others, and Children’s paternal aunts, uncles,

cousins, and other relatives attended. Children made glow bugs, balloons,


                                     -9-
J-A10001-15


made a Christmas gift for Mother, and played with their cousins. Children

also participated in a balloon launch to honor Father’s memory. Children’s

great-aunt gave Children a memory box containing a small toy soldier and

Father’s dog tags.        Mother later discarded the toy soldier, claiming it

promoted violence.

       While the interim custody order was in place, Paternal Grandmother

sent Children Captain America and Superman action figures.           Paternal

Grandmother testified Mother also discarded these action figures as “too

violent,” even though Mother permitted Children to dress-up as Superman

and Batman for Halloween.

       Paternal Grandmother admits she has rheumatoid arthritis.     Paternal

Grandmother denied having any health issues which would impede her

ability to care for Children.       Paternal Grandmother and W.B. both smoke

cigarettes but do not smoke around Children.            Paternal Grandmother

admitted she was charged with passing a bad check in 2012 and with theft

of services in 2009.10 Paternal Grandmother did not explain the details of

these charges.

       Paternal Grandmother is currently employed with Interim Health Care

for the past four years. Prior to her employment with Interim Health Care,
____________________________________________


10
   Counsel for Paternal Grandparents objected to the admission of testimony
concerning these criminal charges. The court overruled the objection as
relevant to Children’s best interests. Paternal Grandparents challenge this
evidentiary ruling in their third issue on appeal.



                                          - 10 -
J-A10001-15


Paternal Grandmother owned a daycare which she operated out of her

home.     Children were enrolled in the daycare when Father was at work

during his periods of physical custody (when Father and Mother had split

custody).     Father paid Paternal Grandmother approximately $14.00 or

$15.00 each week as his “co-pay” for the daycare services.                      Paternal

Grandmother said Father paid her to babysit K.A.T. even when Mother had

been living with Paternal Grandmother and W.B.

       Paternal Grandmother intervened with the adoption proceedings

because she does not want Mother’s Husband to adopt Children.                   Paternal

Grandmother said Mother’s Husband uses military-style discipline with

Children.     Paternal Grandmother also expressed concerns that Mother’s

Husband is racist, based on his Facebook posts related to “racial stuff and

Nazi stuff.”11

       Paternal    Grandmother       requested     the   court   to   enlarge   Paternal

Grandparents’ periods of partial physical custody under the interim custody

order.   Paternal Grandmother sought three weekends each in the fall and

spring to occur in Erie County so that Children’s extended family can see

Children. Paternal Grandmother suggested the parties could meet at a half-

way point to exchange custody.             Paternal Grandmother also sought two

weeks’ custody in June, July, and August. Paternal Grandmother explained
____________________________________________


11
   The Facebook rants were keenly distressing to Paternal Grandmother
because W.B. is African-American.



                                          - 11 -
J-A10001-15


that she has an amicable relationship with Paternal Grandfather, and they

agreed that during Paternal Grandparents’ periods of partial physical

custody, Children will stay overnight at Paternal Grandmother and W.B.’s

home; Paternal Grandfather will see Children during the daytime.

        Paternal Grandfather testified, inter alia, as follows.12     Paternal

Grandfather has a good relationship with Paternal Grandmother.        Paternal

Grandfather goes to Paternal Grandmother’s house during the court-ordered

timeframe for Skype calls with Children.           Paternal Grandfather echoed

Paternal Grandmother’s testimony regarding the successful first visit with

Children under the interim custody order.            Paternal Grandfather said

Children remembered him when Paternal Grandfather first saw them at the

arcade.    Paternal Grandfather had a great interaction with Children at the

Christmas visit as well. Children asked Paternal Grandfather to teach them

guitar. Paternal Grandfather admitted he had a problem with alcohol abuse

in the past that worsened after Father’s death.           Paternal Grandfather

currently attends Alcoholics Anonymous meetings twice each week and does

not consume alcohol.           Paternal Grandfather last consumed alcohol on

December 21, 2013.          When confronted with a recent picture of himself

holding a beverage can, Paternal Grandfather described the beverage



____________________________________________


12
     (See N.T., 2/10/14, at 75-93; R.R. at 41a-50a.)



                                          - 12 -
J-A10001-15


pictured as a “Genny NA”; the “NA” stands for non-alcoholic.13         Paternal

Grandfather smokes cigarettes, but he does not do so in front of or around

Children.

       Paternal Grandfather is unemployed due to a 1996 work-related oil

field injury that required multiple surgeries. Paternal Grandfather currently

collects social security disability and has no residual effects from the injury

which would impair his ability to care for Children.     Paternal Grandfather

discussed a custody schedule with Paternal Grandmother and echoed

Paternal Grandmother’s request for additional time with Children. Paternal

Grandfather confirmed Paternal Grandmother’s statement that Children

would sleep at Paternal Grandmother and W.B.’s home during Paternal

Grandparents’ periods of partial physical custody.       Paternal Grandfather

indicated that he will travel with Paternal Grandmother to York County to

visit Children if the court permits Paternal Grandparents to exercise partial

physical custody; they will obtain separate rooms in the same hotel.

       Paternal Grandfather indicated he did not call Mother to speak with

Children while they were in Hawaii because Mother threatened to disconnect

her phone and disappear with Children if anyone from Father’s family

contacted her.      Paternal Grandfather said Father did not disclose Mother’s

phone number to his family members in fear of losing Children.         Paternal
____________________________________________


13
  The Genesee Brewing Company website confirms that “Genny NA” is a
non-alcoholic beer. See http://www.geneseebeer.com/beer/genesee-na/.



                                          - 13 -
J-A10001-15


Grandfather asked Maternal Grandmother for Mother’s address, but Maternal

Grandmother would not disclose it.             Maternal Grandmother gave Paternal

Grandfather a ride home once. Maternal Grandmother asked where Father

was and told Paternal Grandfather that she knew where Children were

residing.    Father happened to be at Paternal Grandfather’s home at that

moment. Father then had a discussion with Maternal Grandmother outside

of Paternal Grandfather’s presence, after             which Father   left Paternal

Grandfather’s home with Maternal Grandmother to see Children.14

        Laurie Rogan, the first private investigator Paternal Grandmother

hired, testified via telephone, inter alia, as follows.15 Paternal Grandmother

hired her in March 2013 to locate Mother and Children. Ms. Rogan’s initial

investigation led her to believe Mother and Children were residing in

Wisconsin. Paternal Grandmother subsequently hired a private investigator

in Wisconsin, who determined that Mother and Children had lived there but

moved.      Ms. Rogan subsequently sent a United States Postal Service

ancillary service request to obtain Mother’s forwarding address, which

provided Mother’s current location in York County, Pennsylvania.


____________________________________________


14
  Paternal Grandfather did not elaborate on the details of this event, but
additional testimony at trial indicated that Father’s interaction with Maternal
Grandmother took place while Mother was living with Children in Clymer,
New York, shortly before she moved to Wisconsin in August 2012.
15
     (See N.T., 2/10/14, at 94-105; R.R. at 51a-56a.)



                                          - 14 -
J-A10001-15


        Children’s Uncle testified, inter alia, as follows.16    Children’s Uncle

offered to fix Mother’s computer for no charge so the Skype visual

technology would work. During Children’s visit over the Christmas holiday,

Children recognized Children’s Uncle and jumped into his arms. Children’s

Uncle played guitar with Children, and they built toys.          Children’s Uncle

observed that Children seemed very happy during their visit with Father’s

family over Christmas.        Children’s Uncle did not contact Mother when she

lived in Hawaii with Children because Father told him that if anyone from his

family were to call Mother, she would hang up the phone. Children’s Uncle

has attempted to contact Mother on Facebook in the past, but he cannot find

her name; so Children’s Uncle believes Mother “blocked” him.

        W.B. testified, inter alia, as follows.17 W.B. is Paternal Grandmother’s

significant other. W.B. has known Children since they were babies; Children

call W.B. “poppy.”         W.B. loves Children as if they are his biological

grandchildren; W.B. gets along very well with Children.         Mother lived with

K.A.T. in Paternal Grandmother and W.B.’s home.         W.B. and Mother were

mostly friendly during that timeframe.

        In June 2010, the Commonwealth charged W.B. with harassment due



____________________________________________


16
     (See id. at 105-116; R.R. at 56a-61a.)
17
     (Id. at 116-135; R.R. at 61a-71a.)



                                          - 15 -
J-A10001-15


to a physical altercation with a neighbor;18 the neighbor had pulled into

W.B.’s driveway, continually revved his engine, and refused to exit W.B.’s

property. The Commonwealth also charged the neighbor in relation to the

incident. The neighbor no longer lives in W.B.’s neighborhood. W.B. did not

recall a charge against him for trespass by a motor vehicle.

       W.B. is currently disabled due to multiple degenerative discs.         W.B.

receives social security disability. W.B. does not drink alcohol.

       W.B. attended the first visit between Paternal Grandparents and

Children under the interim custody order. Children remembered W.B. and

called him “poppy.”         The second visit with Children under the interim

custody order took place on September 28, 2013, at a park.               W.B. also

attended that visit and played tag with Children, at great physical cost. At

the Christmas visit at Paternal Grandmother and W.B.’s home, Children were

excited and appeared to have lots of fun. Children made Mother pictures of

reindeer as a Christmas gift.

       W.B. denied he smoked marijuana in his home when Mother lived

there.    W.B. also denied driving by Mother’s place of employment after

Mother had moved out of his home.              Following W.B.’s testimony, Paternal

Grandparents rested their case.

____________________________________________


18
  Counsel for Paternal Grandparents objected to testimony concerning this
harassment charge, but the court overruled the objection as relevant to
Children’s best interests.



                                          - 16 -
J-A10001-15


        Mother testified, inter alia, as follows.19 Mother moved out of Maternal

Grandmother’s       home     in   December     2007      and   moved    into   Paternal

Grandmother and W.B.’s home at that time.                 Mother lived with Paternal

Grandmother and W.B. with K.A.T. until December 2008.                          Mother’s

relationship with Paternal Grandmother was good at first. Over the course

of Mother’s stay at Paternal Grandmother and W.B.’s home, Mother’s

relationship with Paternal Grandmother worsened. Mother felt like nothing

she did was good enough while living in Paternal Grandmother’s home.

Mother said Paternal Grandmother had strict rules.             For example, Paternal

Grandmother would not allow Mother to talk on the phone or go to the

grocery store without Paternal Grandmother’s permission.               Mother claimed

Paternal Grandmother told Mother that if she wanted to move out, Mother

would have to leave K.A.T. with Paternal Grandmother and W.B.

        Mother conceded that she let Paternal Grandmother watch K.A.T. while

Mother worked; Mother enrolled K.A.T. in Paternal Grandmother’s home

daycare.     Mother said she paid Paternal Grandmother for her daycare

services using government assistance.              Mother paid Paternal Grandmother

every other week; Father paid Paternal Grandmother on the alternating




____________________________________________


19
     (Id. at 136-209; R.R. at 71a-108a.)




                                          - 17 -
J-A10001-15


weeks.20       Mother claimed Paternal Grandmother forced her to commit

welfare fraud; Mother alleged she ultimately had to repay the government as

a result.21

        Mother claimed she also had difficulties with W.B. while living in his

home.      Mother said she initially liked W.B. but is now “terrified” of him.

Mother observed W.B. smoke marijuana in the home. Mother claimed she

once overheard W.B. talking about a drug deal, and W.B. threatened to kill

Mother if she told anyone what she had heard. Mother said she could not

escape from Paternal Grandmother and W.B.’s home because they allegedly

had video surveillance around the home and trained guard dogs.

        When    confronted      with   the     letters   Mother   wrote   to   Paternal

Grandmother and W.B. while living in their home, Mother claimed she was

grateful to have a roof over her head.             Mother testified: “I know how to

count my blessings regardless of how bad something can be, and I did not

want to make [Paternal Grandmother and W.B.] mad.” (N.T., 2/10/14, at

182; R.R. at 94a).

        Mother said she had an okay relationship with Paternal Grandfather.

According to Mother, Paternal Grandfather drank a lot.


____________________________________________


20
  Mother claimed she had receipts for each payment she made to Paternal
Grandmother, but she did not present those receipts at trial.
21
     Mother presented no evidence at trial to substantiate these allegations.



                                          - 18 -
J-A10001-15


      Mother testified that she attempted to contact Father at basic training

to inform him she planned to move out of Paternal Grandmother and W.B.’s

home with K.A.T. Mother’s attempts to reach Father at basic training were

unsuccessful. Mother left in the middle of the night in December 2008 and

moved in with a co-worker with K.A.T.; Mother was pregnant with K.W.R. at

that time.     Father returned home from basic training for a break around

January 2009. Mother met with Father at that time and brought K.A.T. to

their meeting.    Mother claimed Father “kidnapped” K.A.T. for a week and

refused to return K.A.T. to Mother’s care until Mother’s relative threatened

Father that he would lose his military career if he did not return K.A.T.

Mother admitted she did not report the alleged kidnapping to any

authorities.

      In early 2009, Mother and Father split physical custody of K.A.T. on a

50/50 basis.     Mother gave birth to K.W.R. in March 2009.     Once K.W.R.

reached six months’ old, Mother and Father split physical custody of K.W.R.

on a 50/50 basis as well.      Mother said Father did not utilize all of his

custodial time with Children under the shared custody arrangement. Mother

conceded that Paternal Grandparents might have spent time with Children

during Father’s periods of physical custody, though she was uncertain where

Father lived at this time.

      Mother began a relationship with D.S. in April 2009, and they married

in May 2010. Mother admitted that Father took custody of Children for two


                                    - 19 -
J-A10001-15


weeks while she was in Hawaii to marry.22 Mother and Father agreed that

Mother could take Children to live in Hawaii with Mother and Mother’s

Husband if Mother agreed to release Father from his child support obligation.

The agreement provided that Father would get custody of Children during

the summertime, holidays, and have unlimited communication with Children

through phone calls and social media.              Mother also agreed the custody

arrangement would revert to 50/50 custody if Mother moved back to Erie

County.

       Mother moved with Children and Mother’s Husband to Hawaii in

September 2010.         Mother said Father called only once every four to six

months while she lived in Hawaii with Children. Father did not send Children

cards while they lived in Hawaii.          Mother admitted she told Father not to

disclose her phone number to others, but she did not recall threatening to

run away with Children if Father gave out her number. Mother said Father

did not utilize all of his custody time with Children in the summer because

Father anticipated deployment overseas.

       Mother, Children, and Mother’s Husband relocated from Hawaii to

Clymer, New York in November 2011.                 Mother stayed in New York until

August 2012, when she moved with Children and Mother’s Husband to

____________________________________________


22
   Counsel for Paternal Grandparents suggested that Father took custody of
Children for six weeks while Mother was in Hawaii to marry; Mother denied
this proposition.



                                          - 20 -
J-A10001-15


Wisconsin.23 Mother claimed she told Father about her return to New York,

and she permitted Father to see Children. Mother said her stay in New York

was only temporary, to use up Mother’s Husband’s vacation time from the

Army.    Mother admitted she told Husband she was only in New York on

vacation. Mother conceded she did not immediately tell Father she was back

from Hawaii for good.        Mother denied that she was hiding from Father or

Father’s family while she moved around the country.

       Mother, Children, and Mother’s Husband moved to Wisconsin in August

2012, when Mother’s Husband started school. After the move to Wisconsin,

Mother claimed she had problems with her phone which necessitated a new

phone number. Mother did not tell Father her new phone number. Mother

____________________________________________


23
  Mother admitted she was angry with Maternal Grandmother for bringing
Father to see Children in New York the night before Mother and Children
moved to Wisconsin. Counsel for Paternal Grandparents had the following
exchange with Mother regarding this incident:

          [Counsel]:     [I]f I ask [Maternal Grandmother] whether
          she brought [Father] to Clymer, New York, because she
          thought it was wrong for you to be hiding these kids from
          him, she’s going to tell me that I’m full of crap and that
          didn’t happen?

          [Mother]:         Good luck. My mom is a pistol. Good luck.

          [Counsel]:    You were angry with your mother, weren’t
          you, because of what she did?

          [Mother]:         Yeah.

(N.T., 2/10/14, at 192; R.R. at 99a).



                                          - 21 -
J-A10001-15


claimed Father still could have contacted Mother through Facebook, if he

wanted to reach her.      When Father died in the automobile accident in

February 2013, Mother was living with Children and Mother’s Husband in

Wisconsin. Mother did not attend the funeral because of the cost of travel.

Additionally, Mother claimed Children did not really know Father and

regarded Father as the “guy with the cool tattoo.”       After Father’s death,

some of his family reached out to Mother’s Husband through Facebook,

asking to see Children. Mother denied their request, stating Father’s family

had not previously made any effort to see Children. Paternal Grandmother

tried to contact Mother to discuss Father’s life insurance policy, but Mother

did not want to work with Paternal Grandmother.

      Mother testified that Children’s behavior has changed since entry of

the interim custody order.    Mother claimed Children now need counseling

because they are wetting the bed and having nightmares. Mother insisted

Children’s emotional issues did not begin until after entry of the interim

custody order. Mother said Children hate the Skype calls, and the calls are

terrible. Mother contended Children have nightmares because of the Skype

calls. Mother tried to fix her phone to allow use of the visual technology, but

her efforts were unsuccessful. Mother testified that Children’s first visit with

Paternal Grandparents under the interim custody order was terrible.

Children did not recognize Paternal Grandparents and Children hid behind




                                     - 22 -
J-A10001-15


Mother’s leg when they saw Paternal Grandparents. Mother claimed she had

bruises on her leg from Children squeezing her so tight.

        Mother would not permit Children to play with the action figure toys

Paternal Grandparents sent Children because Mother said that the toys

promote violence.       Mother threw away candy Paternal Grandparents sent

Children because Mother thinks candy is bad for Children.                     Mother

complained Children returned home, from the Christmas visit with Paternal

Grandparents, smelling like cigarettes and were sick and exhausted after

this visit.

        Mother denied Paternal Grandmother’s request to speak with Children

on the phone outside of the court-ordered Skype timeframe because Mother

said Children are too busy. Children participate in martial arts classes two to

four days each week. Mother does not want Paternal Grandparents to have

any     custody   of    Children    whatsoever      because   she   thinks   Paternal

Grandparents are horrible people. Mother admitted that she once filed an

abuse report against Paternal Grandmother, which Children and Youth

Services ruled “unfounded.”

        Mother’s Husband testified, inter alia, as follows.24 Mother’s Husband

has a good relationship with Children.             Prior to Father’s death, Mother’s

Husband was on good terms with Father. Mother’s Husband gave his phone

____________________________________________


24
     (Id. at 210-229; R.R. at 108a-118a.)



                                          - 23 -
J-A10001-15


number to Father in case Father was unable to reach Mother.               Mother’s

Husband said Father did not exercise his holiday time with Children while

they lived in Hawaii. Father called Children only five or six times while they

were in Hawaii.

      Mother’s Husband said that during Children’s first visit with Paternal

Grandparents      under   the   interim     custody   order,   Children    seemed

uncomfortable.     Mother’s Husband denied that Children ran into Paternal

Grandparents’ arms at the first visit. Children called Paternal Grandmother

“nana” only after she repeated that word to Children multiple times.

Children are not excited to participate in the Skype calls. Mother’s Husband

has tried to fix the visual technology for the Skype calls but to no avail.

      Mother’s    Husband   initially   denied   posting   racist   and   Nazi-type

comments on Facebook. Mother’s Husband said he is not a racist or a Nazi.

Upon further questioning, Mother’s Husband admitted he posted a response

to a friend’s comment on Facebook on August 11, 2011, stating: “We need

to start a fucking chapter of the KKK or Nazi or something. I refuse to live

in a town with anything but whites.” (Id. at 227; R.R. at 117a.) Mother’s

Husband said this post “was a joke because [my friend was talking] about all

of the niggers moving here because there is lots of them.” (Id. at 227-28;

R.R. at 117a.)      Mother’s Husband said he was not serious.             Mother’s

Husband admitted he had a conversation with a friend on Facebook on

February 15, 2013, in which Mother’s Husband said: “I want to go nigger


                                        - 24 -
J-A10001-15


hunting.”     (Id. at 224; R.R. at 115a.)     Mother’s Husband defended this

comment as follows: “…I was angry. But nigger by definition is an ignorant

person. It does not mean anybody of color.” (Id. at 228; R.R. at 117a.)

      Mother’s Husband said he has African-American friends.           Mother’s

Husband could not recall posting a picture of Hitler to his Facebook page,

stating: “Hail to Hitler. We should all be like him.” (Id.) Mother’s Husband

explained that when he was in the Army he would shave his head and people

would call him Hitler because his last name is German, so if Mother’s

Husband did post a picture of Hitler, it was meant as a joke.          Mother’s

Husband conceded that on October 18, 2013, he posted: “…I won’t stop until

they get nothing because that’s what they deserve[,]” in reference to

Paternal Grandparents and the current custody action. (Id. at 226; R.R. at

116a.)        Mother’s   Husband’s   Facebook     post   referencing   Paternal

Grandparents continued that during Paternal Grandparents’ last visit with

Children, Mother’s Husband believed Paternal Grandparents were high on

pain pills.

      Mother’s Husband said he disciplines Children using exercise. Mother’s

Husband makes Children do squats, leg lifts, and other forms of exercise as

punishment. Children learn a similar discipline in their Hapkido marital arts

classes. Mother’s Husband said Mother did not throw away the action figure

toys Paternal Grandparents sent Children; Mother stored the action figures

in the laundry room because Mother and Mother’s Husband do not allow


                                     - 25 -
J-A10001-15


Children to play with toys that promote violence.             Mother’s Husband said

Children’s behavior has changed since the start of the custody proceedings.

Children sleep in Mother and Mother’s Husband bed more frequently and

have nightmares. Children are currently in counseling.

        Mother’s Husband tried to adopt Children.             Paternal Grandparents

intervened, which caused the court to vacate the adoption decree. Mother’s

Husband still plans to adopt Children after these custody proceedings are

resolved.

        Mr. Dennis Lagan is a private investigator whom Mother hired for

purposes of the custody proceedings.               Mr. Lagan testified, inter alia, as

follows.25 Mother hired Mr. Lagan to conduct background investigations on

Paternal Grandparents, W.B., and any other relatives with whom Children

might have contact.26 Mr. Lagan discovered the following criminal records.

In October 2009, the Commonwealth charged Paternal Grandmother with

theft of services; Paternal Grandmother pled guilty in November 2009, paid

a fine, $250.00 in restitution, and costs.           In 2012, Paternal Grandmother

pled guilty to a traffic violation. Later in 2012, the Commonwealth charged



____________________________________________


25
     (Id. at 229-241; R.R. at 118a-124a.)
26
    Counsel for Paternal Grandparents objected to testimony/evidence
concerning criminal records, but the court overruled the objection as
relevant to Children’s best interests.



                                          - 26 -
J-A10001-15


Paternal Grandmother with bad checks; the disposition was guilty.27 Also in

2012, the Commonwealth charged Paternal Grandmother with operating a

vehicle without required financial responsibility; that charge was dismissed.

In 2013, Paternal Grandmother pled guilty to speeding (71 mph in a 55 mph

zone).

       Mr. Lagan did not discover any criminal history, bankruptcies, tax

liens, or judgments against Paternal Grandfather. Mr. Lagan found one child

support action against Paternal Grandfather from 1998.

       Mr. Lagan discovered that the Commonwealth charged W.B. with

trespass by a motor vehicle in 2008; W.B. pled guilty to this offense and

paid a fine and costs.         In 2010, the Commonwealth charged W.B. with

harassment due to a physical altercation; W.B. pled guilty to this offense in

July 2010 and paid a fine and costs.



____________________________________________


27
   Mr. Lagan shared no factual basis for the theft of services, traffic violation,
and bad checks convictions. Mr. Lagan also could not determine whether
the convictions were summary offenses or misdemeanor offenses.
Additionally, counsel for Paternal Grandparents confronted Mr. Lagan with a
print-out from the Pennsylvania State Police dated May 15, 2012, which
showed that Paternal Grandmother had no criminal record. Mr. Lagan
explained that the Pennsylvania State Police records are generally based on
fingerprinting; Mr. Lagan suggested Paternal Grandmother might not have
been fingerprinted for her crimes. Mr. Lagan indicated that the Pennsylvania
State Police records might be different than the records accessed through
the Unified Judicial System Portal. Neither the Pennsylvania State Police
record nor the Unified Judicial System Portal record pertaining to Paternal
Grandmother’s convictions is part of the certified record on appeal.



                                          - 27 -
J-A10001-15


        Maternal Grandmother testified, inter alia, as follows.28          Maternal

Grandmother’s relationship with Mother is currently fine, though they have

had their “ups and downs” over the years. Maternal Grandmother would not

permit Mother and Father to live together when Mother gave birth to K.A.T.

because they were unmarried, so Mother moved in with Father at Paternal

Grandmother and W.B.’s home.                   Mother became distraught living with

Paternal Grandmother and W.B., so Mother moved out.

        When Mother and Father shared custody of Children, Maternal

Grandmother described the custodial arrangement as “horrible.”             Maternal

Grandmother said Children had no set routine because they were always

back and forth between homes. Maternal Grandmother said Father did not

always show up for his periods of physical custody.

        Maternal Grandmother said she drove Father to see Children in New

York on March 20, 2012, but Father did not get out of the car.             Maternal

Grandmother indicated Father already knew Mother was living with Children

in New York when this incident took place. Maternal Grandmother admitted

Mother was upset that Maternal Grandmother brought him to see Children

on this date.      Maternal Grandmother said she spoke to Father again on

August 18, 2012 and informed Father that Mother and Mother’s Husband

planned to move to Wisconsin with Children.               Maternal Grandmother told

____________________________________________


28
     (Id. at 241-257; R.R. at 124a-132a.)



                                          - 28 -
J-A10001-15


Father it might be the last opportunity to see Children for a while, but Father

said he did not want to see Children.29 Maternal Grandmother denied that

anyone from Father’s family had ever contacted her, asking for Mother’s

phone number or address.               Maternal Grandmother believes Mother’s

Husband is a great man who is good with Children and is giving Children a

good life.

        Mr. Wilson L. Richardson teaches Children Hapkido,30 a martial arts

class, two to three days each week. Mr. Richardson testified, inter alia, as

follows.31    Mr. Richardson said Mother and Mother’s Husband attend the

classes and watch Children more frequently than most parents do. Children

are doing well in the class.

        Keiton Lyle Westfall testified, inter alia, as follows.32   Mr. Westfall is

Father’s second cousin.       Mr. Westfall and Father did not spend much time

together, but they always conversed when they saw each other. In speaking



____________________________________________


29
   There is some inconsistency in the testimony as to whether Maternal
Grandmother drove Father to see Children on March 20, 2012, or on August
18, 2012, shortly before Mother and Children moved to Wisconsin with
Mother’s Husband.
30
   Hapkido is a self-defense based curriculum that also teaches Children the
discipline of exercise.
31
     (Id. at 257-261; R.R. at 132a-134a.)
32
     (Id. at 262-265; R.R. at 134a-136a.)



                                          - 29 -
J-A10001-15


with Father, Mr. Westfall did not recall Father ever being distraught about

Children or discussing a search for Children.

      After Mr. Westfall’s testimony, Mother rested her case.        The court

instructed counsel to address in closing arguments the statutory factors

relating to grandparent custodial rights as well as the two or three year

period in which Paternal Grandparents had no contact with Children.

Regarding the lack of contact, the court stated: “And, of course, the effect

of—assuming parent withholds the children from grandparents, and frankly it

makes no difference whether it is hiding them or just simply saying you can’t

see them, it is the time lag that I’m concerned about.” (Id. at 267; R.R. at

137a.) The court explained that it planned to make a decision immediately

following closing arguments so that the parties could leave the courtroom

informed of the result.

      Following closing argument, the court explained its custody decision as

follows:

           Now, before we had this most recent legislation, the test
           was actually pretty direct and somewhat simple. Upon the
           death of a child, the parents of the deceased child may
           seek reasonable partial custody to an unmarried child upon
           a finding that partial custody would be in the best interest
           of the child and would not interfere with the parent-child
           relationship.

           Court decisions instruct that the court must consider the
           amount of personal contact between the parents, the
           grandparents, and the child or children.

           The purpose of allowing partial custody under this is not to
           replace a parent with a grandparent as a primary

                                      - 30 -
J-A10001-15


       caregiver. And essentially what the cases were saying is
       natural biological parent trumps grandparent for primary
       physical custody, period.

       But as it relates to partial physical custody, that was to
       continue a healthy relationship with grandparents if that
       was in the child’s best interest and would not interfere with
       the parent’s relationship.      And the statute was then
       apparently replaced by this new one with these factors.

       And I’m sorry. I have to say this. When I started
       reviewing the code when I got this assignment, my first
       reaction was the legislature has embarked upon an
       unconstitutional encroachment of the court’s authority.
       They are telling us what we must consider to make a
       decision.

       I’m not sure—the example came to mind is for example if
       the legislature said we’re going to control fat people. So
       anybody who makes a personal injury claim in an
       automobile accident case, you’ve got to consider whether
       they are fat or not. Now what the heck does that have to
       do with somebody’s injuries? And some of the factors, I’m
       sorry, that I have reviewed I’m shaking my head saying
       what the heck does this have to do with the best interest
       of the children? Oh, it controls the conduct of the adults
       because the adults can’t act like adults. So we’ll dictate
       how the adults will act and call it in the best interest of the
       children.

       I’m tempted to just rule, [Paternal Grandparents’ counsel],
       because I know you are a competent, qualified, good
       practitioner in the area of family law that this is all
       unconstitutional because it infringes upon my authority to
       make a decision. Any I may find the case that I will do
       that.

       But nevertheless, the legislature has enacted these factors.
       You addressed them. Now, as [Mother’s counsel] pointed
       out, there is no testimony on some of the stuff because it
       doesn’t exist. All right. So we pass over those and we
       look at the factors and we do so with the understanding
       that grandparents have the burden of proof in these areas.


                                   - 31 -
J-A10001-15


       There is a curious circumstance that comes to mind. If a
       biological parent—I’m not saying that’s the case here. But
       if a biological parent intentionally creates conflict and
       estrangement with that biological parent’s former in-laws,
       do they get punished for what they did by saying we’re
       going to ignore the conflict because biological parent
       created it and we’re still going to give partial physical
       custody to grandparents knowing there is an irreconcilable
       conflict and then say you live with it? I don’t think that is
       in the best interest of the children.

       Which brings me back to finally all well and good, here are
       the factors you[,] that you consider. How do you consider
       them? Who caused what? That is part of the equation.
       That is part of the discussion. I guess as I get more
       educated in this area, I’ll answer that question for myself.

       But the facts are that I would find from the testimony
       there is contact between [Paternal Grandmother] and
       there has been literally no contact with [Paternal
       Grandfather]. And he’s—I don’t mean to be disrespectful
       to you. You’re sort of the passenger sitting in the car and
       your former wife is driving it. And in whichever direction
       she ends, that’s where you’re going.        That’s another
       circumstance.

       We have divorced grandparents involved with significant
       others living in separate households, both of them are
       Plaintiffs. And yet they solved the apparent problem of
       splitting time with them by their own agreement that if
       they get partial physical custody, the kids are going to stay
       overnight with [P]aternal [G]randmother and [P]aternal
       [G]randfather will come and pick them up and be with
       them during the day while [Paternal Grandmother] works.
       That doesn’t sound like it has…much court supervision at
       all, but nobody is asking me to get involved in that
       because they’ve agreed. So I don’t have the dilemma of
       saying let me figure out…how to split time with
       grandfather, grandmother, Skype calls. He goes over to
       her place, and they participate in these Skype calls.

       That’s another thing. I’m sorry. This micromanaging
       contacts over the phone and Skype and all that stuff, you
       just can’t be all things to all people.   And from the

                                  - 32 -
J-A10001-15


          evidence, I do accept [M]other’s testimony that these
          Skype calls are upsetting. They are an interruption of their
          routine. And I can appreciate that.

          How do you have a conversation with a 4-year-old? Hi.
          How are you? Tell me what you did today. What do you
          think of the Middle East situation? Four-year-olds don’t
          have conversations with people in most instances. They
          report. I played. I like the puzzle. I like my bat. I like
          the ball. I watched the Muppets. They are not on [TV]
          anymore or whatever, whoever.

          But 6-year-olds are starting to have conversations. They
          are going to school. They are in kindergarten, first grade.
          This Skype technology, I heard the evidence. And I heard,
          oh yeah, we’ll get you the right device and this will all
          work. Mom refused that. But then she doesn’t apparently
          know how to use her phone to make it work. But then I
          heard testimony that it doesn’t work for group calls with
          phones.

          And I will tell you what my concern was when I heard all of
          that testimony and there was I believe you said you could
          get up to ten people on a call if you’re on a computer.
          Ma’am, in my judgment, that is overload. You get ten
          people yammering at a 4-year-old, all visual, all seeing, all
          that. To me, I can’t comprehend how that would impact a
          4-year-old.[33]

          All right. Where am I? Well, I’m analyzing the evidence in
          front of me. There is no question there is a conflict
          between the two.      I’m calling them households even
          though I know [Paternal Grandparents have] two
          households. Conflict between the households.

          One thing that I will tell you struck me and was concerning
          to me, [M]other’s current husband has been described as a
____________________________________________


33
   No testimony established that Paternal Grandparents placed or intended
to place ten people on the Skype calls while the interim custody order was in
effect. Rather, testimony explained that the “group call” function on Skype
allows up to ten people to participate on a call.



                                          - 33 -
J-A10001-15


       good father, doing a good job, accepting of these children.
       And he stepped up to adopt these children and apparently,
       according to evidence, had got an order allowing him to
       adopt the children. And [Paternal G]randparents couldn’t
       just let that go. They had to go in and undo that to get it
       vacated. To what end?

       And my reaction was real simple to that. They stuck their
       nose in that situation and probably they should have
       stayed the hell out of it. Their—I can’t say daughter-in-
       law but their son’s paramour and their grandchildren are in
       a stable family, legally married, doing the right thing to
       adopt these boys. And [Mother’s Husband] steps up and
       for whatever reasons, you undid it. I don’t believe that
       could possibly be considered a best interest for your
       grandchildren in any way, shape, or form.

       Yes, I read the section.      One notation.  I do agree
       [Mother’s     counsel]     referred  [to]    grandparent
       considerations under the 5328 subsection, but you said as
       well as the other general factors.

       If I am compelled to use the factors that the legislature set
       up, I’m not looking beyond what the statute says.

       And the statute says grandparents factors. Fine. If I’m
       told I have to use those factors, I’m not going back and
       looking at general factors because I don’t think I should
       anyway be compelled to.

       But the bottom line is this. There is a conflict between
       [Paternal G]randmother and [M]other. Who created it?
       Even if I say [M]other, still is a fact.      Now I don’t
       necessarily believe that [M]other created the conflict.

       And even if she did and her perception is wrong, what is
       the old saying[,] perception becomes reality[,] is reality.
       Now, what am I to do with that, say [M]other you have got
       to make it up with your former paramour’s mother? Gee,
       I’m sure that will work. Wait a minute, counseling. We’ll
       make you spend money for counseling to heal this rift.

       Well, [Paternal G]randmother is in Erie.        Excuse me.
       [Corry], close to Erie.—

                                  - 34 -
J-A10001-15



                                       *       *       *

           Corry. And [Mother] is in Hanover. How is that going to
           work? Oh, let’s make everybody drive three hours to get
           at a middle point and find some counselor to talk to these
           people for an hour and send them back on their way. That
           will give them a lot of time to think while they are driving
           back and forth. That is not going to work.

           So bottom line is this. Right or wrongly, I don’t believe
           that the conflict between [M]other and [P]aternal
           [G]randmother can be fixed. And I don’t think, therefore,
           it is in the best interest to trump [M]other’s decision not to
           give access to grandparents simply because grandparents
           want to establish a relationship with their grandchildren. I
           don’t see any need. Mother needs no help. She has a new
           husband. He’s doing good by her. They are stable, adding
           to their family.[34] So I’m not going to interfere with her
           decision.

           She is [C]hildren’s mother. And I don’t see any reason,
           even considering all of these factors that I’m supposed to
           think about, to conclude that [C]hildren would be better or
           it would be in their best interest to be compelled to spend
           regulated time with grandparents, nor for that matter have
           dictated times for contact on the phone.

           So having said all of that, the bottom line order is this.

                                           ORDER

           AND NOW, to wit, this 10th day of February, 2014, the
           complaint for custody filed by [Paternal Grandparents] is
           dismissed. We will enter no order of partial physical
           custody.

                                           *   *   *


____________________________________________


34
     Mother was pregnant at the time of the custody trial.



                                           - 35 -
J-A10001-15


(Id. at 289-298; R.R. at 148a-152a.)35

       On March 7, 2014, Paternal Grandparents timely filed a notice of

appeal and concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i).       Paternal Grandparents raised four issues in their

concise statement challenging: (1) the court’s decision to sever all ties

between Children and their Paternal Grandparents’ ancestry; (2) the court’s

admission of evidence of criminal and motor vehicle offenses; (3) the court’s

failure to consider the Custody Act’s statutory factors and to conduct a

detailed analysis; and (4) the court’s exclusive focus on the conflict between

Mother and Paternal Grandparents. On March 24, 2014, the court issued a

responsive Pa.R.A.P. 1925(a) opinion. In its opinion, the court stated:

          We have reviewed our Decision and feel no need presently
          to elaborate further. As the issues are styled, we would
          take the opportunity to offer some generalized comments
          and observations. Simply put, this Judge believes that the
          legislature has unduly encroached upon the judiciary and
          the way Judges are to perform their responsibilities. To
          state the issues of error as failing to conduct a detailed
          child custody analysis as required misdirects the focus
          away from the sole question of what is in the best interests
          of children. …

          Since it is unlikely a litigant would directly challenge “the
          factors” (23 Pa.C.S. 5328), in the context of the issues
____________________________________________


35
   Prior to trial, the parties had filed motions for contempt. Mother filed for
contempt, alleging Paternal Grandparents had smoked in front of Children.
Paternal Grandparents filed for contempt based on Mother’s alleged
interference with the visual capabilities of the Skype calls. The court denied
both petitions for contempt at the conclusion of trial, finding insufficient
evidence to substantiate either claim.



                                          - 36 -
J-A10001-15


         styled, it is hoped this appeal may address the threshold
         question[:] can the legislature do what this law purports to
         do? The development of custody law, as is so with the
         common-law, was unquestionably within the province of
         the judiciary. An absolute preclusion from primary custody
         when a parent moved in the paramour[,] evolved to a
         more precise consideration of what is the effect of such a
         meretricious relationship on children. While the judiciary
         may have struggled with shifting social [mores], the
         Courts never lost focus that the paramount question was
         and always will be[,] what is in the best interest of
         children.

                                  *     *      *

         This is not a new challenge for the Courts. When called
         upon, it has been decided by the Superior Court that
         legislation is not the end all be all. In considering a
         natural parent’s petition to resume custody of his or her
         children, the best interest of the child standard was
         applicable rather than the clear necessity standard as set
         out in the Juvenile Act (42 Pa.C.S.A. 6301 et seq.).

         Perhaps in hindsight, this Judge should have declared
         outright in this case that “the factors” would not be
         considered and thus pre[v]ented the precise question
         being asked now. What we did do is consider the evidence
         and arguments presented by the litigants and to the best
         of our human ability decide what was in the best interest
         of these two boys. We do not think we were wrong in the
         result or how we got there.

(Rule 1925(a) Opinion, filed March 24, 2014, at 2-5) (some internal citations

omitted).

      On September 16, 2014, this Court vacated and remanded the matter,

based on the trial court’s failure to utilize the requisite statutory factors in

making its determination. Specifically, this Court instructed the trial court to

consider upon remand the sixteen general statutory “best interest” factors


                                      - 37 -
J-A10001-15


applicable when making any order of custody (see 23 Pa.C.S.A. § 5328(a))

and the three statutory custody factors pertaining to grandparents and

great-grandparents (see 23 Pa.C.S.A. § 5328(c)(1)).             Based on its

disposition, this Court declined to address the merits of any of Paternal

Grandparents’ issues.

        On November 6, 2014, the trial court issued its remand decision. The

trial court’s remand decision provides no facts or procedural history of the

case.    The remand decision initially references the closing arguments of

counsel and incorporates by reference the court’s on-the-record discussion

at the conclusion of the custody trial.        The court’s remand decision

continues, in its entirety and without any discussion of legal authority

whatsoever, as follows:

          We then reference the grandparents’ factors in Section
          5328(c)(1) of the Child Custody Act. We consider the
          three subsections as follows: (i) none for approximately 3
          years; (ii) interference would result to the parent/child
          relationship as it did when grandparents intervened in a
          finalized adoption by Mother’s current husband resulting in
          the adoption being undone and still pending at the time of
          this custody trial; (iii) awarding custody to grandparents
          would not be in the best interest of the children. The
          analysis however, does not end there and we continue to
          consider the 16 factors set forth at pages 4-6 of the
          Superior Court Opinion. We will address each factor ad
          seriatum.

          Factor 1:     Neither party is more likely to encourage
          and promote frequent and continuing contact.

          Factor 2:      There exists no risk of physical harm to the
          children, though efforts to influence a child’s thinking may
          possibly create emotional stress.

                                     - 38 -
J-A10001-15



       Factor 3:       Grandparents have performed no parental
       duties for at least three years, while Mother has.

       Factor 4:       Grandparents are unnecessary to provide
       stability and continuity in [Children’s] education, family life
       and community life as circumstances present at trial.
       Mother provides for those.

       Factor 5:     Grandparents (and others) are the extended
       family, 5½ travel hours away. Mother’s current husband
       completes the traditional family unit of husband and wife
       and children. There is no evidence they need help from
       any outside source.

       Factor 6:       There is no reason to believe [C]hildren’s
       relationship is anything but good and at the time of trial a
       third sibling was expected.        We fail to see how
       grandparents add anything to the sibling relationships.

       Factor 7:     There was no evidence presented as to the
       well-reasoned preference of [C]hildren.

       Factor 8:      Not applicable.

       Factor 9:       Mother is more likely to maintain a loving,
       stable, consistent and nurturing relationship “adequate” for
       [C]hildren’s emotional needs.

       Factor 10:    Mother is more likely to attend to the daily,
       physical, emotional, developmental, educational and
       special needs of [C]hildren.        Need it be stated,
       Grandparents are 5½ hours away.

       Factor 11:     The parties [live] at least 5½ travel hours
       apart.

       Factor 12:     While each party may have the ability to
       make appropriate child-care arrangements and be
       “available,” as written, we do not believe this subsection
       permits us to rewrite the statute to address quality of care.
       However, see factor 9.




                                   - 39 -
J-A10001-15


        Factor 13:       There exists a high level of conflict between
        the parties, more so with [Paternal Grandmother] than
        with [Paternal Grandfather]. While the parties may state a
        willingness to cooperate, we are unpersuaded that there
        exists the ability to cooperate.

        Factor 14:    While there was evidence presented about
        past drug and alcohol use/abuse, adequate evidence of
        present circumstances is lacking.

        Factor 15:      While [Paternal G]randfather may have
        some difficulties getting around, there is no evidence that
        any party or household member is mentally impaired or
        physically incapable.

        Factor 16:      No   other     relevant   factors   exist   of
        significance.

        Following then the directive to properly consider
        [Children’s] best interest in light of the statutory factors,
        we have done so. To answer this question we have
        balanced each factor singularly and in toto in each to the
        other and as each may apply to the underlying
        circumstances presented. Considering then the evidence
        presented as to the subject matter of each factor and
        further considering the arguments of counsel, we do
        conclude that it is not in the best interests of these
        children to be compelled by court order to spend times of
        partial physical custody with [Paternal] Grandparents. An
        appropriate Order dismissing [Paternal G]randparents’
        complaint follows hereinafter.

(Remand Decision, filed November 6, 2014, at 1-4). Paternal Grandparents

timely filed a notice of appeal and Rule 1925(a)(2)(i) statement on

December 5, 2014.       On December 17, 2014, the trial court issued a

supplemental opinion, commenting only on its evidentiary rulings concerning

the criminal offenses of Paternal Grandmother and W.B. (See Supplemental

Rule 1925(a) Opinion, filed December 17, 2014, at 1-2.)


                                     - 40 -
J-A10001-15


      Paternal Grandparents raise the following issues for our review:

         WHETHER THE TRIAL COURT COMMITTED AN ABUSE OF
         DISCRETION OR AN ERROR OF LAW BY FAILING TO
         PROPERLY ANALYZE THE CUSTODY FACTORS SET FORTH
         IN 23 PA.C.S. § 5328(a) AND (c) OF THE CUSTODY ACT,
         AS AMENDED, ON REMAND, AS DIRECTED BY THE
         SUPERIOR COURT OF PENNSYLVANIA WHEN THE TRIAL
         COURT MERELY ENGAGED IN A CURSORY AND
         PERFUNCTORY ANALYSIS RATHER THAN THOROUGHLY
         EXAMINING AND CONSIDERING ALL FACTORS AS SET
         FORTH IN § 5328(a) AND (c), AND IN ACCORDANCE WITH
         THE STANDARD OF WHAT IS IN CHILDREN’S BEST
         INTERESTS?

         WHETHER THE TRIAL COURT COMMITTED AN ABUSE OF
         DISCRETION OR AN ERROR OF LAW IN FAILING TO GRANT
         PATERNAL GRANDPARENTS ANY RIGHTS OF PARTIAL
         PHYSICAL CUSTODY, WHICH, IN EFFECT, CUTS CHILDREN
         OFF FROM THEIR PATERNAL ANCESTRY AND IS CONTRARY
         TO THE BEST INTEREST[S] OF CHILDREN AND IS IN
         CONTRAVENTION OF WELL-SETTLED CASE LAW AND THE
         PURPOSE OF 23 PA.C.S. § 5325?

         WHETHER THE TRIAL COURT COMMITTED AN ABUSE OF
         DISCRETION OR AN ERROR OF LAW BY REPEATEDLY
         ALLOWING THE ADMISSION OF EVIDENCE (OVER
         OBJECTIONS) OF CRIMINAL AND MOTOR VEHICLE
         OFFENSES NOT ENUMERATED IN 23 PA.C.S. § 5329 AND
         WHICH WERE NOT OTHERWISE ADMISSIBLE UNDER THE
         RULES OF EVIDENCE?

(Paternal Grandparents’ Brief at 4).

      For purposes of disposition, we combine Paternal Grandparents’ first

and second issues. Paternal Grandparents argue the legislature recognized

a beneficial relationship between children and their grandparents when it

gave grandparents standing under 23 Pa.C.S.A. § 5325, in the event of a

parent’s death. Paternal Grandparents assert the trial court wholly ignored


                                       - 41 -
J-A10001-15


the importance of their role in Children’s lives.       Paternal Grandparents

contend the court’s custody decision effectively severed all ancestral ties

between Children and Father’s family because Mother and Mother’s Husband

have made clear they will not permit Paternal Grandparents to have any

contact or communication with Children in the future.

      Paternal Grandparents also argue that the court’s decision following

remand fails to set forth a detailed analysis to support the court’s decision to

deny Paternal Grandparents any contact with Children. With respect to the

trial court’s initial consideration of the grandparent factors (see 23 Pa.C.S.A.

§ 5328(c)(1)), under Section 5328(c)(1)(i) (amount of contact between child

and grandparent prior to filing of custody action), Paternal Grandparents

assert the court merely stated Paternal Grandparents have not had contact

with Children for approximately three years. Paternal Grandparents aver the

court ignored their substantial contact with Children prior to the custody

action, where K.A.T. resided with Paternal Grandmother and W.B. for one

year and Paternal Grandparents provided care for both Children when

Mother and Father shared physical custody after their separation in 2009.

Paternal Grandparents claim their lack of contact with Children in recent

years stemmed from Mother’s repeated moves and refusal to inform Paternal

Grandparents of her contact information and whereabouts.               Paternal

Grandparents stress how they needed to hire a private investigator to locate

Mother and Children after Father’s death.


                                     - 42 -
J-A10001-15


      Under Section 5328(c)(1)(ii) (whether custody award interferes with

parent-child relationship), Paternal Grandparents complain the trial court

improperly focused on Paternal Grandparents’ intervention with the adoption

proceedings by Mother’s Husband.       Paternal Grandparents insist the trial

court blamed them for asserting their rights under the adoption statute to

provide testimony regarding whether Mother’s Husband would be an

appropriate adoptive parent. Paternal Grandparents maintain that Mother’s

and Mother’s Husband’s failure to notify Paternal Grandparents about the

adoption proceedings (which resulted in the court vacating the adoption

decree) deprived Paternal Grandparents of an opportunity to participate in

the determination of whether adoption by Mother’s Husband would serve

Children’s best interests. Paternal Grandparents suggest their intervention

in the adoption proceedings was especially necessary in light of Mother’s

Husband’s inflammatory racist comments on Facebook.

      Regarding Section 5328(c)(1)(iii) (whether custody award is in best

interest of child), Paternal Grandparents recite the court’s entire analysis of

this factor as follows: “awarding custody to grandparents would not be in the

best interest of children.” Paternal Grandparents contend the “best interest

of the child” determination is the polestar criterion in custody cases, and the

court’s bare assertion is woefully inadequate.

      Paternal Grandparents proclaim the court was also required to analyze

all of the sixteen statutory custody factors under Section 5328(a). Paternal


                                    - 43 -
J-A10001-15


Grandparents highlight the trial court’s initial remarks on the record that it

would not consider the sixteen custody factors and would consider only the

three factors related to grandparents seeking custody. When compelled to

do so by this Court, the trial court mentioned the sixteen factors in its

remand decision but provided no detail or analysis of the factors, and no

references to the record.           Paternal Grandparents maintain the court’s

decision after remand falls far short of a thorough analysis.

       Paternal Grandparents further suggest the record does not support the

court’s conclusory statements as to certain factors.36 For example, Paternal

Grandparents suggest that factor one (which party is more likely to

encourage and permit frequent and continuing contact between child and

another party) actually favors Paternal Grandparents, as Mother admitted

she will not permit Paternal Grandparents to see Children; the court

erroneously concluded this factor favored neither party.        Regarding factor

three (parental duties performed by each party on behalf of child), the court

concluded Paternal Grandparents performed no parental duties for three

years, but Paternal Grandparents maintain the court ignored Mother’s
____________________________________________


36
    The court determined there was no evidence presented relevant to the
court’s analysis of factor 2 (present and past abuse committed by party or
member of party’s household), factor 7 (well-reasoned preference of child),
factor 14 (history of drug or alcohol abuse of party or member of party’s
household), and factor 15 (mental and physical condition of party or
member of party’s household). The court did not mention factor 2.1 (related
to child abuse and involvement with protective services) in its decision
following remand.



                                          - 44 -
J-A10001-15


repeated moves and efforts to             exclude     Paternal Grandparents from

Children’s lives as well as Paternal Grandparents’ efforts to locate Mother

and Children. As to factor four (need for stability and continuity in child’s

education,    family   life   and   community      life),   the   court   said   Paternal

Grandparents were “unnecessary” for Children’s stability and continuity.

Paternal Grandparents aver the amount of custodial time awarded to

Paternal Grandparents under the interim custody order does not disrupt

Children’s lives, and the court failed to consider any benefit to Paternal

Grandparents’ involvement in Children’s lives.

      Paternal Grandparents contend the court also ignored evidence of

Children’s extended family on Father’s side, who reside in Erie County

(relative to factor five), when the court simply concluded: “Mother’s current

husband completes the traditional family unit of husband and wife and

children.    There is no evidence they need help from any outside source.”

Paternal     Grandparents      explain    the     court     indicated     that   Paternal

Grandparents add nothing to Children’s sibling relationships (relative to

factor six); Paternal Grandparents submit this factor is inapplicable in the

context of a case where grandparents seek only partial physical custody.

      Regarding factor eight (attempts of parent to turn child against other

parent), the court concluded this factor was inapplicable, but Paternal

Grandparents suggest the record is replete with examples of Mother’s efforts

to turn Children against them by excluding Paternal Grandparents from


                                         - 45 -
J-A10001-15


Children’s lives. With respect to factor nine (which party is more likely to

maintain loving, stable, consistent and nurturing relationship with child

adequate for child’s emotional needs), Paternal Grandparents contend both

parties demonstrated adequate parenting skills, but the court inexplicitly

determined factor nine favored Mother, without consideration of Paternal

Grandparents’ loving relationship with Children. In deliberation of factor ten

(which party is more likely to attend to daily physical, emotional,

developmental,       educational     and       special   needs   of   child),   Paternal

Grandparents complain the court failed to consider Paternal Grandparents’

ability to care for Children during their periods of partial physical custody.

Instead, the court focused on the distance between the parties.                 Paternal

Grandparents claim the trial court impermissibly relied primarily on the

distance between the parties in its discussion of three of the sixteen

factors,37 when distance is relevant only to factor eleven. Even as to factor

eleven (proximity of residences of parties), Paternal Grandparents insist

their request for partial physical custody as dictated under the interim

custody order is reasonable in light of the distance between the parties.

       Concerning factor twelve (each party’s availability to care for child or

ability to make appropriate child-care arrangements), Paternal Grandparents

claim this factor is neutral because Paternal Grandparents will be available to
____________________________________________


37
  The court mentioned the distance between the parties’ residences in its
consideration of factors five, ten, and eleven.



                                           - 46 -
J-A10001-15


care for Children during their periods of partial physical custody and have

already agreed to a joint schedule during those periods.38             Paternal

Grandparents aver the court erroneously concluded that no party to this

custody action has the ability to cooperate (relative to factor thirteen). To

the contrary, Paternal Grandparents declare that they have been cooperative

with Mother, but Mother remains uncooperative with Paternal Grandparents,

in an effort to keep them away from Children.

       Regarding factor sixteen (any other relevant factor), the court said no

other relevant factors of significance exist.      Paternal Grandparents submit

the court ignored, inter alia, Mother’s unsubstantiated allegations that

Paternal Grandparents’ conduct during the interim custody order caused

Children to suffer emotional harm and behavioral issues, Mother’s and

Mother’s Husband’s outright refusal to permit Paternal Grandparents any

contact with Children whatsoever, Mother’s efforts to exclude Paternal

Grandparents from Children’s lives over the years preceding the current

custody action, and Mother’s Husband’s racially derogatory comments on

Facebook. Paternal Grandparents conclude the trial court’s remand decision

is severely deficient and unsupported by the record, and this Court must

reverse the trial court’s custody decision and award Paternal Grandparents
____________________________________________


38
   The trial court conceded that both parties might have the ability to make
appropriate child-care arrangements and be “available,” but then the court
referred back to its analysis of factor nine, favoring Mother. (See Remand
Decision, filed November 6, 2014, at 3.)



                                          - 47 -
J-A10001-15


partial custody in accordance with the terms of the interim custody order. 39

We agree.

       In custody cases, the relevant scope and standard of review are as

follows:

           [T]he appellate court is not bound by the deductions or
           inferences made by the trial court from its findings of fact,
           nor must the reviewing court accept a finding that has no
           competent evidence to support it…. However, this broad
           scope of review does not vest in the reviewing court the
           duty or the privilege of making its own independent
           determination…. Thus, an appellate court is empowered to
           determine whether the trial court’s incontrovertible factual
           findings support its factual conclusions, but it may not
           interfere with those conclusions unless they are
           unreasonable in view of the trial court’s factual findings;
           and thus, represent a gross abuse of discretion.

R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa.Super. 2009) (quoting

Bovard v. Baker, 775 A.2d 835, 838 (Pa.Super. 2001)).             “On issues of

credibility and weight of the evidence, we defer to the findings of the trial

judge who has had the opportunity to observe the proceedings and

demeanor of the witnesses.” R.M.G., Jr., supra.

           The parties cannot dictate the amount of weight the trial
           court places on the evidence. Rather, the paramount
           concern of the trial court is the best interest of the child.
           Appellate interference is unwarranted if the trial court’s
           consideration of the best interest of the child was careful
           and thorough, and we are unable to find any abuse of
           discretion.
____________________________________________


39
   At the custody trial, Paternal Grandparents asked for additional custodial
time with Children, but on appeal they seek only the custodial time awarded
under the interim custody order. (See Paternal Grandparents’ Brief at 65.)



                                          - 48 -
J-A10001-15



Id. (quoting S.M. v. J.M., 811 A.2d 621, 623 (Pa.Super. 2002)). “Indeed,

our admittedly circumscribed standard of review does not preclude this Court

from finding that a trial court abused its discretion in fashioning a custody

order. While prudence dictates that we exercise our authority sparingly, we

are not powerless to rectify a manifestly unreasonable custody order.” V.B.

v. J.E.B., 55 A.3d 1193, 1200 (Pa.Super. 2012).        “Ultimately, the test is

‘whether the trial court’s conclusions are unreasonable as shown by the

evidence of record.’”   Ketterer v. Seifert, 902 A.2d 533, 539 (Pa.Super.

2006) (quoting Dranko v. Dranko, 824 A.2d 1215, 1219 (Pa.Super.

2003)).

     The statutory presumption favoring an award of custody to parents

over third-parties is not applicable to the current case because Paternal

Grandparents seek only partial physical custody of Children.              See 23

Pa.C.S.A. § 5327(b) (setting forth presumption in cases concerning primary

physical custody). The Child Custody Act (“Act”) provides:

          § 5328. Factors to consider when awarding custody

          (a) Factors.−In ordering any form of custody, the court
          shall determine the best interest of the child by
          considering     all  relevant   factors,  giving    weighted
          consideration to those factors which affect the safety of the
          child, including the following:

             (1) Which party is more likely to encourage and
             permit frequent and continuing contact between the
             child and another party.




                                     - 49 -
J-A10001-15


          (2) The present and past abuse committed by a party
          or member of the party’s household, whether there is a
          continued risk of harm to the child or an abused party
          and which party can better provide adequate physical
          safeguards and supervision of the child.

          (2.1) The information set forth in section 5329.1(a)
          (relating to consideration of child abuse and
          involvement with protective services).

          (3) The parental duties performed by each party on
          behalf of the child.

          (4) The need for stability and continuity in the child’s
          education, family life and community life.

          (5)   The availability of extended family.

          (6)   The child’s sibling relationships.

          (7) The well-reasoned preference of the child, based
          on the child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against
          the other parent, except in cases of domestic violence
          where reasonable safety measures are necessary to
          protect the child from harm.

          (9) Which party is more likely to maintain a loving,
          stable, consistent and nurturing relationship with the
          child adequate for the child’s emotional needs.

          (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and
          special needs of the child.

          (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or
          ability to make appropriate child-care arrangements.

          (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with
          one another. A party’s effort to protect a child from

                                   - 50 -
J-A10001-15


            abuse by another party is not evidence of unwillingness
            or inability to cooperate with that party.

            (14) The history of drug or alcohol abuse of a party or
            member of a party’s household.

            (15) The mental and physical condition of a party or
            member of a party’s household.

            (16) Any other relevant factor.

                                  *     *      *

         (c) Grandparents and great-grandparents.—

            (1) In ordering partial physical custody or supervised
            physical custody to a party who has standing under
            section 5325(1) or (2) (relating to standing for partial
            physical custody and supervised physical custody), the
            court shall consider the following:

                  (i)    the amount of personal contact between the
                  child and the party prior to the filing of the action;

                  (ii) whether the award interferes with any
                  parent-child relationship; and

                  (iii) whether the award is in the best interest of
                  the child.

                                  *     *      *

23 Pa.C.S.A. § 5328(a), (c)(1). Thus, when deciding an award of custody,

the court must conduct a thorough analysis of the best interests of the child

based on the factors set forth in the Act.         E.D. v. M.P., 33 A.3d 73

(Pa.Super. 2011). “All of the factors listed in [S]ection 5328(a) are required

to be considered by the trial court when entering a custody order.” J.R.M.

v. J.E.A., 33 A.3d 647, 652 (Pa.Super. 2011) (emphasis in original).


                                      - 51 -
J-A10001-15


Nevertheless, “there is no required amount of detail for the trial court’s

explanation; all that is required is that the enumerated factors are

considered and that the custody decision is based on those considerations.”

M.J.M. v. M.L.G., 63 A.3d 331, 336 (Pa.Super. 2013), appeal denied, 620
Pa. 710, 68 A.3d 909 (2013).

        Further, “in the recent past, grandparents have assumed increased

roles   in     their   grandchildren’s   lives    and   our   cumulative   experience

demonstrates the many potential benefits of strong inter-generational ties.”

Hiller v. Fausey, 588 Pa. 342, 360, 902 A.2d 875, 886 (2006), cert.

denied, 549 U.S. 1304, 127 S. Ct. 1876, 167 L. Ed. 2d 363 (2007). Thus:

             While acknowledging the general benefits of these
             relationships, we cannot conclude that such a benefit
             always accrues in cases where grandparents force their
             way into grandchildren’s lives through the courts, contrary
             to the decision of a fit parent. In contrast, however, we
             refuse to close our minds to the possibility that in
             some instances a court may overturn even the
             decision of a fit parent to exclude a grandparent
             from a grandchild’s life, especially where the
             grandparent’s child is deceased and the grandparent
             relationship is longstanding and significant to the
             grandchild.

Id. at 360, 904 A.2d at 886-87 (internal footnote omitted) (emphasis

added). See also Commonwealth ex. rel. Goodman v. Dratch, 159 A.2d
70, 71 (Pa.Super. 1960) (stating: “Unless there [is] some compelling

reason, we do not believe that a grandchild should be denied visitation to his

grandparents”).




                                         - 52 -
J-A10001-15


      Additionally, in the context of custody proceedings, “[h]ostilities

between the [parties] are relevant only insofar as they constitute a threat to

the child or affect the child’s welfare.” Nancy E.M. v. Kenneth D.M., 462
A.2d 1386, 1388 (Pa.Super. 1983). Importantly:

         A custodial parent’s suspicion of or animosity towards
         another parent or third party seeking visitation should not
         alone warrant denial of visitation; otherwise the custodial
         parent could always effectively deny visitation simply by
         testifying to suspicion or animosity. Instead of deferring to
         suspicion or animosity, the hearing judge must try to
         determine whether there is any basis for these feelings.
         Stated more broadly, the judge must appraise whether
         the relationship between the disputing parties has
         an adverse effect on the child.

                                 *     *      *

         Except under unusual circumstances, no child should be
         cut off entirely from one side of [his or her] family.
         [V]isits with a grandparent are often a precious part of a
         child’s experience and there are benefits which devolve
         upon the grandchild from the relationship with his
         grandparents which he cannot derive from any other
         relationship. If animosities continue between the parties,
         and result in adverse [e]ffects on [the child]…, a
         visitation order may be revised, even to the extent of
         retracting visitation.

Commonwealth ex. rel. Williams v. Miller, 385 A.2d 992, 995 (Pa.Super.

1978) (internal citations omitted) (emphasis added) (reversing trial court

order denying maternal grandmother visitation with grandchild following

mother’s death; maternal grandmother offered sufficient reasons why

visitation with child for one weekend each month would serve child’s best

interests; record did not support trial court’s finding that maternal


                                     - 53 -
J-A10001-15


grandmother    abandoned     mother;    father’s   “mistrust”   of   maternal

grandmother was not valid reason for denying her visitation; trial court

failed to provide sufficient consideration to unusual facts of case; and if

enforcing visitation away from child’s home presents harmful effects on

child, then trial court may specify place and conditions of visitation).   See

also Johnson v. Diesinger, 589 A.2d 1160 (Pa.Super. 1991) (explaining

how rivalry between parents and grandparents for child’s affection can be

devastating; when animosity exists, appropriate inquiry is not where to place

blame, but how does animosity affect best interests of children).

      Instantly, the court announced at the start of the custody trial that it

had not presided over a custody trial in the past five years, and the court

was dissatisfied with the legislature’s enactment of the Act since the court

had last presided over a custody trial. (See N.T., 2/10/12, at 12; R.R. at

9a) (stating: “I have personal reservations as to whether the legislature can

tell me how to make a decision”).       Following the conclusion of closing

arguments, the court again expressed disdain with the Act. (See id. at 290-

91; R.R. at 148a-149a) (stating: “I’m tempted to just rule…that this is all

unconstitutional because it infringes upon my authority to make a decision”).

During the court’s on-the-record remarks, the court acknowledged the

existence of the statutory factors at Sections 5328(a) and 5328(c)(1), but

went on to state that it would consider only the statutory factors pertaining

to grandparents’ rights.   (Id. at 295; R.R. at 151a) (stating: “If I am


                                    - 54 -
J-A10001-15


compelled to use the factors that the legislature set up, I’m not looking

beyond what the statute says. And the statute says grandparents factors.

Fine. If I’m told I have to use those factors, I’m not going back and looking

at general factors because I don’t think I should anyway be compelled to”).

At the conclusion of trial, the court dismissed Paternal Grandparents’

custody complaint, awarding them no periods of partial physical custody.

      After Paternal Grandparents filed their notice of appeal, the trial court

issued a Rule 1925(a) opinion, once again expressing contempt with the Act

as “unduly encroach[ing] upon the judiciary and the way [j]udges are to

perform their responsibilities.” (Rule 1925(a) Opinion at 2). In its opinion,

the trial court declined to analyze any of the factors set forth in Section

5328(a) or Section 5328(c)(1). Instead, the court simply concluded: “What

we did do is consider the evidence and arguments presented by the litigants

and to the best of our human ability decide what was in the best interest of

these two boys. We do not think we were wrong in the result or how we got

there.” (Id. at 5).

      On September 16, 2014, this Court vacated and remanded the matter,

based on the trial court’s failure to utilize the requisite statutory factors in

making its determination. Specifically, this Court instructed the trial court to

consider upon remand the general statutory “best interest” custody factors

set forth at Section 5328(a) and the three statutory custody factors

pertaining to grandparents at Section 5328(c)(1).


                                     - 55 -
J-A10001-15


       On November 6, 2014, the trial court issued its decision after remand.

Significantly, the trial court’s remand decision provides no facts or

procedural history of the case.         (See Remand Decision at 1-4.)   Similarly

absent from the court’s decision after remand are any express credibility

determinations.40 The court also supplies no law whatsoever. (See Remand

Decision at 1-4.) Rather, the court issues mere conclusory statements as to

each factor under Section 5328(a) and Section 5328(c)(1). (See id.) Our

review of the court’s decision after remand leaves questionable whether the

court engaged in a thoughtful analysis of, and gave due consideration to,

each relevant factor, where the court offered no facts of record or analysis to

support its conclusions. See M.J.M., supra; J.R.M., supra; E.D., supra.

The court’s decision after remand appears to pay mere lip service to this

Court’s remand directive.          Under these circumstances, the trial court’s

remand decision is deficient.         See M.J.M., supra; J.R.M., supra; E.D.,

supra.

       More importantly, many of the trial court’s conclusory statements do

not accurately reflect the evidence presented at trial.       For example, the

court’s bald statement regarding Section 5328(c)(1)(i), that Paternal

Grandparents have had no contact with Children for approximately three
____________________________________________


40
   The sole reference to a party’s credibility determination appears in the
midst of the court’s on-the-record remarks at the conclusion of trial, where
the court accepted as true Mother’s testimony that the Skype calls were
upsetting to Children. (See N.T., 2/10/14, at 293; R.R. at 150a.)



                                          - 56 -
J-A10001-15


years (see Remand Decision at 1), lacks necessary context. Specifically, the

court ignores, inter alia, the following evidence: (1) Mother and K.A.T. lived

with   Paternal   Grandmother   and   W.B.   for   one   year;   (2)   Paternal

Grandparents spent substantial time with Children when Mother and Father

shared physical custody; (3) Mother repeatedly moved around the country

and refused to disclose (or to permit Father to disclose) her contact

information to Paternal Grandparents; and (4) Paternal Grandparents had to

hire a private investigator to locate Mother and Children in the aftermath of

Father’s death.    The court similarly ignores this evidence concerning its

finding at Section 5328(a)(3) (parental duties performed by each party on

behalf of child), where the court simply states: “Grandparents have

performed no parental duties for at least three years, while Mother has.”

(Remand Decision at 2).

       Under Section 5328(a)(1) (which party is more likely to encourage and

permit frequent and continuing contact between child and another party),

the trial court found this factor favored neither party.         (See Remand

Decision at 2.)   Nevertheless, the record discloses that this factor favors

Paternal Grandparents, as the evidence presented at trial shows they have

made efforts to cooperate with Mother during the pendency of the interim

custody order.    Conversely, Mother and Mother’s Husband demonstrated

their opinion that Paternal Grandparents are “horrible,” and testified that




                                    - 57 -
J-A10001-15


they will not permit Paternal Grandparents to have any contact with Children

in the future (presumably, unless compelled to do so by court order).

      Regarding Section 5328(a)(9) (which party is more likely to maintain

loving, stable, consistent and nurturing relationship with child adequate for

child’s emotional needs), Section 5328(a)(10) (which party is more likely to

attend to daily physical, emotional, developmental, educational and special

needs of child), and Section 5328(a)(12) (each party’s availability to care for

child or ability to make appropriate child-care arrangements), the trial court

announced, with little or no explanation, that each of these factors favored

Mother. (See Remand Decision at 3.) Significantly, the trial court made no

factual findings concerning Paternal Grandparents’ ability to care for and

support Children during their periods of partial physical custody. (See id.)

Nothing in the record suggests Paternal Grandparents are unable to or would

have difficulty providing care for Children.      Paternal Grandmother and

Paternal Grandfather want to be part of Children’s lives and have amicably

worked out a schedule regarding the care for Children during their periods of

partial physical custody.

      Further, the court’s decision following remand focuses on certain

factors, to the detriment of other relevant factors. For example, the court

placed great emphasis on the distance between the parties, which the court

mentioned in its consideration of factors five, ten, and eleven. (Id. at 2-3.)

We fail to see how proximity is relevant to factor five (availability of


                                    - 58 -
J-A10001-15


extended family) and factor ten (which party is more likely to attend to daily

physical, emotional, developmental, educational and special needs of child),

in the context of Paternal Grandparents’ request for limited partial physical

custody of Children.41        Compare Durning v. Balent/Kurdilla, 19 A.3d
1125 (Pa.Super. 2011) (explaining that award of shared physical custody of

school-aged child of parents who do not live in geographical proximity to

each other is contrary to child’s need for continuity at home and at school).

As well, the court relied heavily on the conflict between the parties,

determining the conflict could not be resolved. (See N.T., 2/10/14, at 295-

97; R.R. at 151a-152a) (stating: “So bottom line is this. Right or wrongly, I

don’t     believe   that    the   conflict     between   [M]other   and   [P]aternal

[G]randmother can be fixed”); (see also Remand Decision at 3) (regarding

analysis of Section 5328(a)(13), stating: “While the parties may state a

willingness to cooperate, we are unpersuaded that there exists the ability to

cooperate”). Absent from the court’s remarks, however, is an appropriate

analysis of why the conflict exists and why it adversely affects Children. See

Johnson, supra; Nancy E.M., supra; Miller, supra.

        The court also seemed to base its decision largely on Paternal

Grandparents’ unwelcome intervention with the adoption proceedings. (See

N.T., 2/10/14, at 294-95; R.R. at 150a-151a) (stating: “And my reaction

____________________________________________


41
     Maternal Grandmother also lives in Erie County, Pennsylvania.



                                          - 59 -
J-A10001-15


was real simple to that. They stuck their nose in that situation and probably

they should have stayed the hell out of it”); (see also Remand Decision at

1) (regarding analysis of Section 5328(c)(1)(ii), stating: “interference would

result to the parent/child relationship as it did when grandparents intervened

in a finalized adoption by Mother’s current husband resulting in the adoption

being undone and still pending at the time of this custody trial”). The court’s

comments are shocking in light of some of the disturbing testimony about

Mother’s Husband’s gravely inappropriate posts on Facebook (which he

admitted writing), especially where W.B. is African-American.

      The court failed to consider, however, the important contribution

Paternal Grandparents can make in Children’s lives, particularly since their

Father’s death. With respect to Section 5328(a)(4) (need for stability and

continuity in child’s education, family life and community life), the court

coldly stated: “Grandparents are unnecessary to provide stability and

continuity in the child’s education, family life and community life as

circumstances present at trial.    Mother provides for those.”     (Id. at 2.)

Concerning Section 5328(a)(5) (availability of extended family), the court

explained: “Grandparents (and others) are the extended family, 5½ travel

hours away. Mother’s current husband completes the traditional family unit

of husband and wife and children. There is no evidence they need help from

any outside source.” (Id.) The court’s conclusory statements discount the

significant benefits Children can reap from Paternal Grandparents, who can


                                    - 60 -
J-A10001-15


provide Children ties to their deceased Father. See Hiller, supra; Nancy

E.M., supra.       Additionally, the court disregarded evidence of Father’s

extended family living near Paternal Grandparents; Children could interact

with Father’s relatives during Paternal Grandparents’ periods of partial

physical custody.

     Based on this record, we cannot agree that the court made a reasoned

decision   based    on   the   evidence   presented,   particularly   in   light   of

Pennsylvania’s strong public policy favoring grandparent involvement in a

child’s life. See Hiller, supra; Miller, supra; Dratch, supra. See also

V.B., supra; Ketterer, supra. Therefore, we are compelled to reverse the

trial court’s decision to deny Paternal Grandparents’ request for partial

physical custody of Children, and remand for the court to enter the interim

custody order dated October 4, 2013 and entered October 7, 2013, as a final

order.

     In their third issue, Paternal Grandparents acknowledge that in making

a custody determination, a court must consider whether a party seeking

custody poses a threat of harm to the child based on certain enumerated

prior criminal convictions. Paternal Grandparents explain that 23 Pa.C.S.A.

§ 5329(a) lists thirty-two enumerated offenses for the court to consider

when making this assessment.        Paternal Grandparents emphasize that the

statute enumerates only misdemeanor and felony offenses and does not list

any summary offenses. Paternal Grandparents maintain that under Section


                                      - 61 -
J-A10001-15


5330, one party who has obtained information about a criminal charge filed

against the other party may move for a temporary custody order or

modification of an existing custody order (pending a hearing), but only

where the other party has been charged with an offense under Section

5329(a).      Read together, Paternal Grandparents contend the legislature

limited the relevance of criminal convictions to only those offenses

enumerated      in   Section   5329(a),    in   awarding   custody.    Paternal

Grandparents argue that, even where a party seeking custody has a criminal

conviction for an enumerated offense, the court is not precluded from

granting that party custody; instead, the court shall consider the party’s

conduct relative to the offense to determine whether the party poses a

threat of harm to the child.     Only when a parent has been convicted of

murder of the other parent can the court deny custody without considering

threat of harm (see 23 Pa.C.S.A. § 5329(b)).

     Paternal Grandparents stress that none of the offenses considered by

the court are enumerated offenses under Section 5329(a).               Paternal

Grandparents submit the court improperly allowed testimony (over their

objections)    concerning   Paternal   Grandmother’s   and   W.B.’s   respective

criminal histories, absent any prior convictions under Section 5329(a).

Paternal Grandparents acknowledge that the court stated in its supplemental

opinion that if it erred in admitting such testimony, the error was harmless.

Paternal Grandparents suggest the court’s improper admission of prior


                                       - 62 -
J-A10001-15


offenses played a part in the court’s determination as to the high level of

conflict between the parties, where the record shows Mother used Paternal

Grandmother’s and W.B.’s respective criminal histories to bolster Mother’s

position that the court should deny Paternal Grandparents any custodial time

with Children. Paternal Grandparents conclude the court’s evidentiary ruling

was erroneous. We agree.

      Generally, our standard of review concerning evidentiary rulings is as

follows:

           The admission or exclusion of evidence is within the sound
           discretion of the trial court, and in reviewing a challenge to
           the admissibility of evidence, we will only reverse a ruling
           by the trial court upon a showing that it abused its
           discretion or committed an error of law A trial court has
           wide discretion in ruling on the relevancy of evidence and
           its ruling will not be reversed absent an abuse of
           discretion.

B.K. v. J.K., 823 A.2d 987, 991-92 (Pa.Super. 2003) (internal citations

omitted).

      Section 5329 of the Act provides, in pertinent part:

           § 5329. Consideration of criminal conviction

           (a) Offenses.−Where a party seeks any form of custody,
           the court shall consider whether that party or member of
           that party’s household has been convicted of or has
           pleaded guilty or no contest to any of the offenses in this
           section or an offense in another jurisdiction substantially
           equivalent to any of the offenses in this section. The court
           shall consider such conduct and determine that the party
           does not pose a threat of harm to the child before making
           any order of custody to that parent when considering the
           following offenses:


                                       - 63 -
J-A10001-15


       18 Pa.C.S. Ch. 25 (relating to criminal homicide).

       18 Pa.C.S. § 2702 (relating to aggravated assault).

       18 Pa.C.S. § 2706 (relating to terroristic threats).

       18 Pa.C.S. § 2709.1 (relating to stalking).

       18 Pa.C.S. § 2901 (relating to kidnapping).

       18 Pa.C.S. § 2902 (relating to unlawful restraint).

       18 Pa.C.S. § 2903 (relating to false imprisonment).

       18 Pa.C.S. § 2910 (relating to luring a child into a motor
       vehicle or structure).

       18 Pa.C.S. § 3121 (relating to rape).

       18 Pa.C.S. § 3122.1 (relating to statutory sexual assault).

       18 Pa.C.S. § 3123 (relating to involuntary deviate sexual
       intercourse).

       18 Pa.C.S. § 3124.1 (relating to sexual assault).

       18 Pa.C.S. § 3125 (relating to aggravated indecent
       assault).

       18 Pa.C.S. § 3126 (relating to indecent assault).

       18 Pa.C.S. § 3127 (relating to indecent exposure).

       18 Pa.C.S. § 3129 (relating to sexual intercourse with
       animal).

       18 Pa.C.S. § 3130 (relating to conduct relating to sex
       offenders).

       18 Pa.C.S. § 3301 (relating to arson and related offenses).

       18 Pa.C.S. § 4302 (relating to incest).

       18 Pa.C.S. § 4303 (relating to concealing death of child).

                                   - 64 -
J-A10001-15



       18 Pa.C.S. § 4304 (relating to endangering welfare of
       children).

       18 Pa.C.S. § 4305 (relating to dealing in infant children).

       18 Pa.C.S. § 5902(b) (relating to prostitution and related
       offenses).

       18 Pa.C.S. § 5903(c) or (d) (relating to obscene and other
       sexual materials and performances).

       18 Pa.C.S. § 6301 (relating to corruption of minors).

       18 Pa.C.S. § 6312 (relating to sexual abuse of children).

       18 Pa.C.S. § 6318 (relating to unlawful contact with
       minor).

       18 Pa.C.S. § 6320 (relating to sexual exploitation of
       children).

       Section 6114 (relating to contempt for violation of order or
       agreement).

       The former 75 Pa.C.S. § 3731 (relating to driving under
       influence of alcohol or controlled substance).

       75 Pa.C.S. Ch. 38 (relating to driving after imbibing alcohol
       or utilizing drugs).

       Section 13(a)(1) of the act of April 14, 1972 (P.L. 233, No.
       64), known as The Controlled Substance, Drug, Device and
       Cosmetic Act, to the extent that it prohibits the
       manufacture, sale or delivery, holding, offering for sale or
       possession of any controlled substance or other drug or
       device.

       (b) Parent convicted of murder.—No court shall award
       custody, partial custody or supervised physical custody to
       a parent who has been convicted of murder under 18
       Pa.C.S. § 2502(a) (relating to murder) of the other parent
       of the child who is the subject of the order unless the child
       is of suitable age and consents to the order.

                                  - 65 -
J-A10001-15



         (c) Initial evaluation.—At the initial in-person contact
         with the court, the judge, conference officer or other
         appointed individual shall perform an initial evaluation to
         determine whether the party or household member who
         committed an offense under subsection (a) poses a threat
         to the child and whether counseling is necessary. The
         initial evaluation shall not be conducted by a mental health
         professional. After the initial evaluation, the court may
         order further evaluation or counseling by a mental health
         professional if the court determines it is necessary.

                                 *     *      *

23 Pa.C.S.A. § 5329(a)-(c) (internal footnote omitted). Section 5330 of the

Act states:

         § 5330. Consideration of criminal charge

         (a) Expedited hearing.—A party who has obtained
         information under 42 Pa.C.S. § 1904 (relating to
         availability of criminal charge information in child custody
         proceedings) or otherwise about a charge filed against the
         other party for an offense listed under section 5329(a)
         (relating to consideration of criminal conviction) may move
         for a temporary custody order or modification of an
         existing custody order. The court shall hold the hearing
         under this subsection in an expeditious manner.

         (b) Risk of harm.—In evaluating any request under
         subsection(a), the court shall consider whether the party
         who is or has been charged with an offense set forth in
         section 5329(a) poses a risk of physical, emotional or
         psychological harm to the child.

         (c) No     prejudice.—Failure  to  either  apply  for
         information under 42 Pa.C.S. § 1904 or act under this
         section shall not prejudice any party in a custody
         proceeding.

23 Pa.C.S.A. § 5330. “The plain language of the statute reveals the obvious

intent of the Legislature to ensure that custody is not being provided to a

                                     - 66 -
J-A10001-15


[party] whose past criminal behavior presents a present threat of harm to

the child.” Ramer v. Ramer, 914 A.2d 894, 900-01 (Pa.Super. 2006).42

       Instantly, during Paternal Grandmother’s cross-examination, Mother’s

counsel sought to elicit testimony from Paternal Grandmother concerning a

bad check charge in 2012 and a theft of services charge in 2009. Counsel

for Paternal Grandparents objected. (See N.T., 2/10/14, at 69-70; R.R. at

38a.) Mother’s counsel responded: “[W]e are looking at what is in the best

interest of the children.      And [Paternal Grandmother] is up here basically

indicating that she is a wonderful grandparent and we’re just showing her

history.” (Id. at 70; R.R. at 38a.) Mother’s counsel further stated that the

testimony was relevant under Section 5328(a)(16) (any other relevant

factor). (Id.) The court overruled Paternal Grandparents’ objection on this

basis. (Id.) During W.B.’s cross-examination, Mother’s counsel sought to

elicit testimony from W.B. concerning a harassment charge in 2010. (Id. at

129; R.R. at 68a.) Counsel for Paternal Grandparents objected, specifically

stating that harassment is not an enumerated offense under Section 5329,
____________________________________________


42
   This Court decided Ramer in the context of 23 Pa.C.S.A. § 5303(b)
(repealed by 2010, Nov. 23, P.L. 1106, No. 112, § 1, effective January 24,
2011; re-codified at 23 Pa.C.S.A. § 5323, 5328-5330). Section 5303(b)
provided similar language to the current Section 5329(a), stating: “If a
parent has been convicted of or has pleaded guilty or no contest to an
offense as set forth below, the court shall consider such criminal conduct and
determine that the parent does not pose a threat of harm to the child before
making an order of custody, partial custody or visitation to that parent[.]”
23 Pa.C.S.A. § 5303(b) (repealed).         That statute listed only fourteen
relevant convictions. See id.



                                          - 67 -
J-A10001-15


and is therefore irrelevant to the custody proceeding.      (Id.)   Mother’s

counsel responded: “It is absolutely relevant. We’re talking about the best

interest of these children.   These children will be in the home where this

gentleman lives. Absolutely.” (Id.) Mother’s counsel conceded Mother was

not seeking an evaluation under Section 5329, but “[w]e’re just talking

about his character. It is about what is in the best interest of the children

and the people around the children, Your Honor.” (Id. at 130; R.R. at 68a.)

The court overruled Paternal Grandparents’ objection.

      During Mr. Lagan’s direct-examination, Mother’s counsel sought to

elicit testimony concerning Mr. Lagan’s background investigations on

Paternal Grandparents and W.B.     (Id. at 230; R.R. at 118a.) Counsel for

Paternal Grandparents again objected, explaining that Sections 5329 and

5330 specifically enumerate and discuss criminal convictions which are

relevant in a custody proceeding; counsel also stated any criminal

convictions pertaining to Paternal Grandparents or W.B., which are not

enumerated under the statute, are irrelevant.      (Id.)   Mother’s counsel

responded as follows: “This matter is what is in the best interest of the

children which includes what each party has in their background, what they

do every day, what type of person they are, and whether or not they should

be around children. It is absolutely relevant.” (Id.) The court then had the

following exchange with Mother’s counsel:




                                    - 68 -
J-A10001-15


        [THE COURT]:            But isn’t it limited by the
        legislature moving into this area by defining certain
        specific offenses?

        [MOTHER’S COUNSEL]:        Your Honor, I believe the 5329
        section as well as 5330 is to determine who should have
        an evaluation to see if they are at risk of harm to the
        children to be able to have any custody at all. We’re
        certainly not representing that [Mr. Lagan’s] going to give
        us information to say that [Paternal Grandmother] has any
        5329 offenses.

        She has other offenses. We’re not saying that she should
        have—well, she should have no contact at all just based on
        these offenses.

        We’re not asking that she receive an evaluation. We’re
        just simply speaking to the type of person who [is] around
        the children.

        [THE COURT]:               Are you saying this to me, for
        example, if a criminal background check reveals a person
        who has retail thefts, bad checks, forgeries, that somehow
        may impact on their character?

        [MOTHER’S COUNSEL]:       Essentially, Your Honor, yes.
        However, not to prove they will…commit those offenses
        again but whether or not they should be around children.

        [THE COURT]:              The children.

        [MOTHER’S COUNSEL]:       Correct.

        [THE COURT]:              I’ll   allow   it.   Objection   is
        overruled.

(Id. at 231-233; R.R. at 119a-120a.) Subsequently, Mr. Lagan testified that

he discovered Paternal Grandmother pled guilty to theft of services in

October 2009, a traffic violation in 2012, and speeding in 2013. Mr. Lagan

said Paternal Grandmother had another conviction for bad checks in 2012


                                  - 69 -
J-A10001-15


with a disposition of guilty.43 Mr. Lagan also found that W.B. pled guilty to

trespass by motor vehicle in 2008, and harassment in 2010. (Id. at 233-

35; R.R. at 120a-121a.)         Mr. Lagan provided little to no detail concerning

the factual bases for any of these offenses. Mr. Lagan also did not indicate

the grading of any of the offenses.44 (Id.)

       Section 5329 makes clear the type of criminal convictions the

legislature deemed relevant for purposes of making an award of custody, by

specifically enumerating only those crimes which evidence a threat of harm

to the child.     See 23 Pa.C.S.A. § 5329(a); Ramer, supra.             The parties

agree that none of Paternal Grandmother’s or W.B.’s prior criminal

convictions or motor vehicle offenses are listed in Section 5329(a).           The

record is unclear whether any of the offenses at issue were graded higher

than summary offenses. In an effort to circumvent Section 5329, Mother’s

counsel attempted to obtain admission of the criminal offenses as relevant

generally to Section 5328(a)(16), which permits the court to consider “any

other relevant factor,” and the over-arching “best interests” analysis.         We

cannot agree that the court’s admission of evidence concerning Paternal

Grandmother’s        and    W.B.’s     criminal    histories   was   proper   under
____________________________________________


43
   Mr. Lagan also indicated Paternal Grandmother was charged with
operating a vehicle without required financial responsibility in 2012, but that
charge was dismissed.
44
   The investigatory report(s) on which Mr. Lagan relied at trial are not
included in the certified record.



                                          - 70 -
J-A10001-15


subsection(a)(16), where the Act expressly delineates those criminal

convictions which are relevant to a custody determination, and the offenses

at issue are not among those listed.45         See 23 Pa.C.S.A. § 5329(a).   See

also Pa.R.E. 401 (explaining evidence is relevant if it has any tendency to

make fact more or less probable than it would be without evidence; and fact

is of consequence in determining action); Johns v. Cioci, 865 A.2d 931

(Pa.Super. 2004) (explaining that unless it is shown that parent’s conduct

has had harmful effect on child, that conduct should be given little weight in

custody determinations); Vicki N. v. Josephine N., 649 A.2d 709

(Pa.Super. 1994) (stating party’s past conduct is not relevant to custody

proceeding unless it will produce ongoing negative effect on child’s welfare);

Commonwealth ex rel. Gorto v. Gorto, 444 A.2d 1299 (Pa.Super. 1982)

(stating primary concern in custody matters lies not with past but with

present and future; facts as of time of trial are foundation for court’s

determination; past conduct is not relevant unless it will produce ongoing

negative effect on child’s welfare).

       Moreover, under the doctrine of ejusdem generis, the court cannot

____________________________________________


45
    On appeal, Mother argues only that testimony concerning Paternal
Grandmother’s and W.B.’s respective criminal histories was relevant to
determine, based on their character or reputation, whether it is in the best
interest of Children for Paternal Grandmother and W.B. to be around
Children. (See Mother’s Brief at 51-54.) Mother does not argue that she
offered Paternal Grandmother’s or W.B.’s criminal histories for impeachment
purposes.



                                          - 71 -
J-A10001-15


consider other criminal offenses under the general language of Section

5328(a)(16), where the Act expressly delineates those criminal convictions

which the legislature deemed relevant to a custody determination, and the

offenses at issue are not among those listed. See generally McClellan v.

Health Maintenance Organization of Pennsylvania, 546 Pa. 463, 473,

686 A.2d 801, 806 (1996) (explaining: “[u]nder our statutory construction

doctrine [of] ejusdem generis (“of the same kind or class”), where general

words follow the enumeration of particular classes of persons or things, the

general words will be construed as applicable only to persons or things of the

same general nature or class as those enumerated.           When the opposite

sequence is found, i.e., specific words follow general ones,…the doctrine is

equally applicable, and restricts application of the general term to things

that are similar to those enumerated”).            Mother cites no law to the

contrary.46    Therefore, the court erred by admitting into evidence Paternal

Grandmother and W.B.’s previous offenses, which fell outside of Section

5329.47 See B.K., supra.


____________________________________________


46
   Instead, Mother relies on generic legal principles stating that criminal
convictions are reasonably probative as to the reputation of an individual
and have impact upon assessing a person’s character. (See Mother’s Brief
at 51-54.)
47
   In its supplemental trial court opinion, the court indicated that to the
extent the court improperly admitted the evidence at issue, the error was
harmless. (See Supplemental Rule 1925(a) Opinion at 1-2.) In the event
(Footnote Continued Next Page)


                                          - 72 -
J-A10001-15


      Accordingly, we reverse the trial court’s decision to deny Paternal

Grandparents’ request for partial physical custody and remand for the trial

court to enter immediately as a final order, the interim custody order dated

October 4, 2013 and entered October 7, 2013. Mother must fix the Skype

feature on her cell phone or home computer to allow visual capabilities

within thirty (30) days of this disposition.        Alternatively, the parties could

consider using FaceTime to communicate.

      Order reversed; case remanded with instructions.               Jurisdiction is

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/17/2015




                       _______________________
(Footnote Continued)

that this matter might proceed to a new custody trial at some point in the
future, the trial court’s harmless error analysis would be immaterial.



                                           - 73 -
                                                                                  Circulated 06/09/2015 03:33 PM




    IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA
                         CIVIL ACTION- LAW

     \(.T- _.:.                    and                                                                           r-,'}
     t-1\ .. i ..T ...             -                          No. 2013-FC-001604-03                    L.      =
                                                                                                               c..,_,
                                                                                                                                  M•:I
                                                                                                   c.:                           ;1.:':
                              Plaintiffs                                                           {:··j
                                                                                                   ....,.      C:)
                                                                                                               ,, . - .          c
                                                                                         ·<
                                                                                         ...
                                                                                                   (

                                                                                           .. ::,:.,
                                                                                                        )     ' ,
                                                                                                                  ~,
                                                                                                              . ....             -I

                              v.                                                        ,· "
                                                                                        .,,
                                                                                               --
                                                                                               (   ..
                                                                                                                 I
                                                                                                             ...._~
                                                                                                                            ,..
                                                                                                                                   .,
                                                                                                                                     )


                                                                                               "   .,
                                                                                                            -~              u
                                   . f/k/a                                                         ..
                                                                                                   >·       ::c.;:         -i
              L·    ft .• :                                   Action In Cu$tody
                              Defendant                                                                     c;,           ·-··




      APPEARANCES:                           For Plaintiff:         David Schanbacher, Esquire
                                             For Defendant:         Joseph A. Kalasnik, Esquire


This matter has been assigned to the Honorable                 Themas. v\. ~\\..ey ]l
                         INTERIM ORDER FOR CUSTODY. PENDING TRIAL

      AND NOW, this                    4 th day of Q Lhll /o;/                    , 2013, this Order is

being entered as a result of a pre-trial conciliation conference held on September 27,

2013 before Leslie S. Arzt, Conciliator. The matter Is before the Court on paternal

Grandparents' petition seeking partial physical custody. The parties were unable to

reach an agreement to resolve these issues. Accordingly, this Order is being entered
                                                                        Circulated 06/09/2015 03:33 PM




on an interim basis, in the best interests of the children, and to .govern the relationship

of the parties pending a trial in this matter.

MEDIATION:
       Mediation has been waived due to the distance of the parties.

CUSTODY WORKSHOP:
       The parties are hereby directed to participate in, and successfully complete the

custody workshop, consisting of the Kids First custody workshop, which is provided at

Family-Child Resources. Paternal Grandparents can attend a similar workshop in Erie,

PA. Informational pamphlets have been given to the parties. The parties shall contact

the appropriate agency within ten (10) days of the date of this Order. The parties shall

obtain certificates of successful completion of the training, and shall file their certificates

of completion with the Prothonotary within sixty (60) days of the date of this Order.

MATTERS PRELIMINARY TO TRIAL:
       The trial of this case will be scheduled formally at a pre-trial conference which will

be scheduled by separate Order. Requests for a continuance of the pre-trial conference

shall be in writing and addressed to the Judge conducting the pre-trial conference, not

later than two (2) weeks prior to the date of the pre-trial conference.

      The parties shall submit to the Court a proposed parenting plan pursuant to 23

Pa.C.S.A. §5331 not later than one (1) week prior to the time scheduled for the pre-trial

conference.

      The parties are directed to cooperate in obtaining psychological evaluations,

home studies, and other investigations, which shall be requested within fifteen (15)


                                                                                              2
                                                                        Circulated 06/09/2015 03:33 PM




days of the date of this Order.          If such services    are not requested    by a party

within that time period, the party is deemed to have waived the right to obtain

such services.      Each party shall pay the costs of all evaluations and studies which that

party requests, except that if the parties agree on a single evaluator for any purpose,

the cost of that evaluator shall be divided evenly between the parties.

23 Pa. C.S.A. §5329:
       The parties represent       that none of them,       nor any member of his or her

household, has been convicted of an offense enumerated in 23 Pa. C.S. §5329 or an

equivalent offense in another jurisdiction.

BACKGROUND OF THE CASE:
       This matter involves the custody of:
               \(.. \l ., .·                YOB: 2009                  AGE: 4
                 K T4
                   p                        YOB: 2007                  AGE: 6

       MOTHER'S position is: Mother avers that the paternal grandparents should have

no contact with the children.

       PATERNAL GRANDPARENT'S position is: Paternal Grandparents are seeking

partial physical custody of the children.

        A previous court order concerning the children was entered on July 12, 2010

between Mother and Father, prior to Father's death. There are no prior custody orders

involving the Plaintiffs in this case.




                                                                                             3
                                                                     Circulated 06/09/2015 03:33 PM




SOLE LEGAL CUSTODY:
      The Court hereby awards sole legal custody to Mother.            Sole legal custody

means the right of a party to exercise parental control over and make major decisions

for the benefit of the children, including, but not limited to, educational, medical and

religious decisions, without the necessity of obtaining the agreement of any other party.

PHYSICAL CUSTODY:
       Primary physical custody of the children, as that term is defined in the Custody

Act, shall be with Mother.

       Partial physical custody is the right to take possession of the children away from

the custodial party for a certain period of time. Paternal Grandparents shall have partial

physical custody of the children as follows:

                         SCHEDULE OF PARTIAL CUSTODY:

PHASE-IN:
       Paternal Grandparents shall enjoy partial custody of the children as follows:

      -   On Friday, September 27, 2013 from 5:30 p.m. until 7:30 p.m. at Hickory Falls

          in Hanover. Mother shall be present for this visit.

      -   On September 28, 2013, from 9:30 a.m. until 12:00 noon at Wirt Park in

          Hanover Borough. Mother shall be present for this visit.

      -   During the children's Christmas break from school in December 2013, from

          Friday, December 2ih through December 29th . Mother shall travel to Corry,

          PA with the children and the visits shall occur at paternal grandmother's

          residence. On Friday, December 2ih the visit shall occur from 5:30p.m. until


                                                                                             4
                                                                       Circulated 06/09/2015 03:33 PM




           8:30p.m. and Mother shall be present.     She shall be responsible to transport

           the children to and from paternal grandmother's residence for said visit.       On

           Saturday, December 28th from 9:30a.m. until 7:30 p.m. with Mother present

           for the first half of the visit through 2:00 p.m. On Sunday, December 29th from

           9:30a.m.   until   12:30 p.m. without Mother being present.     Mother shall be

           responsible to transport the children to and from paternal grandmother's

           residence for said visits.

       -   Two (2) weekends between January 1, 2014 and June 1, 2014 so long as

           Paternal Grandparents travel to Hanover, PA. Said weekends shall begin on

           Friday evening at 5:30 p.m.     and end at 12:30 p.m. on Sunday.         Paternal

           grandparents shall provide Mother with at least thirty (30) days' notice of their

           requested weekends.

             REGULAR SCHEDULE OF PARTIAL PHYSICAL CUSTODY:
Summer:
       In the Summer of 2014, and each summer thereafter, Paternal Grandparents

shall enjoy a total of three (3) weeks with the children during the children's summer

vacation from school. Paternal grandparents shall designate one (1) week in June, July

and August to begin on a Sunday at 12:30 pm through the following Sunday at 12:30

p.m. Paternal Grandparents shall advise Mother of their intended periods of custody at

least thirty (30) days prior to their intended summer vacation periods.




                                                                                             5
                                                                      Circulated 06/09/2015 03:33 PM




Throughout the School year:
       Paternal Grandparents shall be entitled to enjoy up to four weekends per school

year, by designating two (2) weekends in the fall and two (2) weekends in the spring

that they may travel to Hanover, Pennsylvania to spend time with the children from

Friday at 5:30 p.m. through Sunday at 12:30 p.m. Paternal Grandparents shall provide

Mother with at least thirty (30) days' notice of their requested weekends.

Christmas:

       Paternal Grandparents shall enjoy up to four overnight periods during the

children's Christmas break from school, to begin no earlier than December 2?1h through

December 31st each year.

OTHER TIMES:
       At any other times that the parties by mutual agreement can agree.

TRANSPORTATION:

       Except as noted herein above with regard to the phase-in period, the

transportation burden shall generally be shared by the parties, with the party who is to

obtain custody at the time of exchange to provide for transportation from the residence

of the other party, unless otherwise specified. At all times, the children shall be secured

in appropriate passenger restraints. No person transporting the children shall consume

alcoholic beverages prior to transporting the children.      No person transporting the

children shall be under the influence of any alcoholic beverages while transporting the

children.




                                                                                            6
                                                                      Circulated 06/09/2015 03:33 PM




LATE FOR EXCHANGE:

       In the event any party is more than 20 minutes late for a scheduled custody

exchange, in the absence of a telephone call or other communication from the party, the

other party may assume that the party who is late has chosen not to exercise that

period of custody, the period will be forfeited, and the other party will be free to make

other plans with the children.

TELEPHONE CALLS/SKYPE:

       The parties are urged to use common sense in scheduling telephone calls to talk

to the children. The parties are hereby directed to refrain from preventing the party who

may be calling from talking to the children, or preventing the children from calling the

other parties, provided that the phone calls are not excessively frequent or too long in

duration that they disrupt the children's schedule.

       Beginning on Sunday, October 6, 2013 at 7:00 p.m., and every Sunday

thereafter, the children shall be available to communicate with Paternal Grandparents

through Skype. The parties shall exchange their respective emails to set up the Skype

communication within seven (7) days, or no later than Friday, October 4, 2013.

DISPARAGING REMARKS:
       Each of the parties and any third party in the presence of the children shall take

all measures deemed advisable to foster a feeling of affection between the children and

the other parties. Neither party shall do nor shall either party permit any third person to

do or say anything which may estrange a child from the other parties, their spouse or




                                                                                            7
                                                                       Circulated 06/09/2015 03:33 PM




relatives, or injure a child's opinion of the other party or which may hamper the free and

natural development of a child's love and respect for the other parties.

       The parties shall not use a child to convey verbal messages to the other party

about the custody situation or changes in the custody schedule.

FINANCIAL CARE OF CHILD:
       In the event that a significant matter arises with respect to the medical care,

education, or financial care of the children, such as a change in occupation, health

insurance, educational expenses, or residence of a party, those matters shall be

discussed with the other party before any change is made by either party.

MUTUAL CONSULTATION:
       Each party shall keep the other informed of his or her residence and telephone

number to facilitate communication concerning the welfare of the children and visitation.

WELFARE OF CHILDREN TO BE CONSIDERED:
      The welfare and convenience of the children shall be the prime consideration of

the parties in any application of the provisions of this order. Both parties are directed to

listen carefully and consider the wishes of the children in addressing the custodial

schedule, any changes to the schedule, and any other parenting issues.

SMOKE I DRINK/ ILLEGAL SUBSTANCES:
       No party shall smoke in a confined area, consume alcohol beverages to excess

or use illicit drugs while exercising physical custody of the children.     Nor shall either

party permit another person to smoke in a confined area, consume alcohol beverages to

excess or use illicit drugs when the children are present. No party shall be under the


                                                                                             8
                                                                      Circulated 06/09/2015 03:33 PM




influence of alcoholic beverages or illegal substances when in the presence of the

children.

RELOCATION OF A PARTY:
        A relocation is defined as a change in a residence of the children which

significantly impairs the ability of a non-relocating party to exercise custodial rights. 23

Pa.C.S. §5322. No relocation shall occur unless every individual who has custody rights

to the children consents to the proposed relocation or the court approves the proposed

relocation. If a party seeks to relocate, that party shall notify every other individual who

has custody rights to the children. Both parties must follow the statutory requirements

contained in 23 Pa.C.S. §5337. Specifically, the relocating party must notify every other

individual who has custody rights to the children by certified mail, return receipt

requested. The notice must then comply with the following requirements:

       Notice must be sent no later than:

       (1) the eoth day before the date of the proposed relocation; or
       (2) the 1 o" day after the date that the individual knows of the relocation if the
              individual did not know and could not reasonably know of the relocation in
              sufficient time to comply with the 60 day notice requirement and it is not
              reasonably possible to delay the date of relocation so as to comply with the
              60 day notice requirement.
       Unless otherwise excused by law, the following information must be included in

the notice:

       ( 1) The address of the intended new residence.




                                                                                             9
                                                                        Circulated 06/09/2015 03:33 PM




       (2)     The mailing address, if not the same as the address of the intended new
               residence.
       (3)     Names     and ages of the     individuals   in the new residence,      including
               individuals who intend to live in the new residence.
       ( 4)    The home telephone number of the intended new residence, if applicable.
       (5)     The name of the new school district and school.
       (6)     The date of the proposed relocation.
       (7)     The reasons for the proposed relocation.
       (8)     A proposal for a revised custody schedule.
       (9)     Any other information which the party proposing the relocation deems
               appropriate.
       (10) A counter-affidavit as provided under subsection (d)(1) which can be used
               to object to the proposed relocation and modification of a custody order.
       (11) A warning to the non-relocating party that if the non-relocating party does
               not file with the court an objection to the proposed relocation within 30 days
               after receipt of notice, that party shall be foreclosed from objecting to the
               relocation.
       If any of the aforementioned information is not known when the notice is sent but

is later made known to the party seeking the relocation, then that party shall promptly

inform every individual who received notice.

       If the non-relocating party objects to the proposed move he/she must do so by

filing the counter-affidavit with the court and the other party within 30 days. The notice

of objection     to the opposing party must be sent by certified mail, return receipt

requested.      If no objection is made in the manner set forth above then it shall be

presumed that the non-relocating party has consented to the proposed relocation and



                                                                                             10
                                                                        Circulated 06/09/2015 03:33 PM




the court will not accept testimony challenging the relocation in any further review of the

custodial arrangements.

       The court shall hold an expedited full hearing on the proposed relocation after a

timely objection has been filed and before relocation occurs.        The Court may permit

relocation before a full hearing if the court finds that exigent circumstances exist.

MODIFICATION OF ORDER:
       The parties are free to modify the terms of this order but in order to do so the

Court makes it clear that both parties must be in complete agreement to any new terms.

That means both parties must consent on what the new terms of the custody

arrangement or visitation schedule shall be.

       In the event that one or the other does not consent to a change, that does not

mean each follows your own idea as to what you think the arrangements should be.

The reason this Court Order is set out in detail is so both parties have it to refer to and

to govern your relationship with the children and with each other in the event of a

disagreement.

       Plaintiffs I Paternal Grandparents were both born in 1967. Defendant I Mother

was born in 1990.

       Copies of this Order shall be sent to counsel for the parties.




                                                                                              11